             Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 1 of 95




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

SERIES 17-04-631, LLC, a series of
MSP RECOVERY CLAIMS, SERIES LLC,                              Civil Action No:

       Plaintiff,                                             CLASS ACTION COMPLAINT
                                                              DEMAND FOR JURY TRIAL
v.

MCKINSEY & COMPANY, INC. and
MCKINSEY & COMPANY, INC., UNITED
STATES,

      Defendants.
____________________________________________/

                                CLASS ACTION COMPLAINT

       Plaintiff Series 17-04-631, LLC, a series of MSP Recovery Claims, Series LLC (“Series

17-04-631”), on behalf of itself and others similarly situated (the “Class Members”), brings this

action against McKinsey & Company, Inc. and McKinsey & Company, Inc. United States

(collectively, “McKinsey”), regarding its pivotal role in orchestrating a conspiracy to proliferate

the worst drug epidemic in this country’s history. In support thereof, Plaintiff states as follows:

                                         INTRODUCTION

       1.      The opioid drug epidemic has claimed hundreds of thousands of victims throughout

the United States. Over prescription of opioids continues to ravage the lives of many, contributing

to one of the largest public health epidemics in the country’s history. This epidemic, engineered

by McKinsey and its opioid manufacturer co-conspirators, has resulted in grim economic

consequences—forcing private and government-funded health plans, including Plaintiff’s

Assignor, to foot the bill for both unnecessary opioid prescriptions and the inevitable expenses

relating to the treatment of opioid addiction.

       2.      This action seeks relief under the Racketeer Influenced and Corrupt Organizations



                                                  1
             Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 2 of 95




Act (“RICO”), 18 U.S.C. § 1961, et seq., state consumer protection statutes, and common law,

arising from the lucrative fraudulent scheme contrived and implemented by McKinsey and its

opioid manufacturer co-conspirators to cause healthcare providers in the U.S. to over prescribe

opioid drugs to an unsuspecting public.

       3.      McKinsey is a multinational consulting firm. Despite the widely publicized opioid

epidemic sweeping the United States, and the injuries and deaths associated therewith, McKinsey

conspired with opioid manufacturers to increase the distribution of the highly addictive drugs—

with no apparent regard for the consequences, societal or otherwise.

       4.      McKinsey’s brainchild was called the Evolve to Excellence initiative, or “E2E.” In

their own words, E2E “turbocharged” opioid sales. E2E strategies included aggressive marketing

aimed at high volume prescribers, lucrative dosing adjustments, and implementing strategies to

ensure that written prescriptions were filled. E2E marketing efforts involved dosage increases,

initiating opioid treatment for naïve patients, and converting patients from immediate release

opioids to extended-release formulations.

       5.      McKinsey’s aggressive strategy worked. Opioid use and addiction skyrocketed. In

their quest for exponential profit growth for themselves and their clients, McKinsey demonstrated

a reckless disregard for the injuries it and its co-conspirators were causing. As a result of the opioid

epidemic, an estimated 450,000 people have died of opioid related overdoses.

       6.      Individuals are not the only victims of McKinsey and their co-conspirators’

conduct. Plaintiff’s Assignor and the putative Class Members have, and continue to, absorb costs

for over-prescribed opioid drugs as well as inpatient and outpatient treatment of opioid addicted

patients. The estimated economic burden for prescription opioid misuse in the United States is




                                                   2
             Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 3 of 95




$78.5 billion annually.1 Plaintiff’s Assignor and the putative Class Members have suffered a large

portion of this economic damage.

                                   JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d). At least

one member of the putative class is a citizen of a different state than McKinsey, and the aggregate

amount in controversy exceeds $5,000,000, exclusive of interest and costs.

       8.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 18

U.S.C. §1961, et seq. and has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367.

       9.      This Court has personal jurisdiction over McKinsey under the Constitution of the

United States because it conducts business in the Commonwealth of Massachusetts, purposely

directs or directed its actions toward the Commonwealth of Massachusetts, and/or has the requisite

minimum contacts with the Commonwealth of Massachusetts necessary to permit the Court to

exercise jurisdiction. This Court also has personal jurisdiction over McKinsey because Plaintiff’s

claims arise out of, or relate to, McKinsey’s contacts with the Commonwealth of Massachusetts.

       10.     At all times relevant hereto, McKinsey engaged in the business of researching,

designing, and implementing marketing and promotional strategies for various opioid

manufacturers that were intended to be, and were, implemented in, or which implementation had

a substantial and intended effect in the Commonwealth of Massachusetts, among other places.

       11.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and (c),

because McKinsey transacts business in, is found in, and/or has agents in the Commonwealth of

Massachusetts, and because some of the actions giving rise to this Complaint took place in this


1
 Opioid Overdose Crisis, Nat’l Inst. on Drug Abuse (last updated Mar. 11, 2021),
https://www.drugabuse.gov/drug-topics/opioids/opioid-overdose-crisis (last accessed Mar. 30, 2021).


                                                   3
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 4 of 95




district.

        12.    Venue is also proper in this District pursuant to 18 U.S.C. § 1965 because

McKinsey resides in, is found, has an agent, or transacts its affairs in this District.

                                               PARTIES
I.      Plaintiff

        13.    Plaintiff Series 17-04-631 is a designated series of MSP Recovery Claims, Series

LLC with its principal place of business in Coral Gables, Florida.

        14.    MSP Recovery Claims, Series LLC (“MSPRC”) is a Delaware series limited

liability company whose limited liability agreement provides for the establishment of one or more

designated Series. MSPRC has established various designated series pursuant to Delaware law in

order to maintain various claims recovery assignments separate from other Company assets, and

in order to account for and associate certain assets with certain particular series.

        15.    Series 17-04-631 obtained an assignment from Fallon Community Health Plan, Inc.

(“Plaintiff’s Assignor” or “Fallon”). Fallon is a Massachusetts corporation with its principal place

of business in Worcester, Massachusetts.

II.     Defendants

        16.    Defendant McKinsey & Company, Inc. is a New York corporation with its principal

place of business located in New York, New York.

        17.    Defendant McKinsey & Company, Inc., United States is a Delaware corporation

with its principal place of business in New York, New York. McKinsey & Company, Inc., United

States is registered to do business in the Commonwealth of Massachusetts.

        18.    McKinsey & Company, Inc. and McKinsey & Company, Inc., United States are

collectively referred to as “McKinsey.” McKinsey is a management consulting firm with over

30,000 employees and operates in more than 65 countries. McKinsey has an office located at 280



                                                   4
             Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 5 of 95




Congress Street, Suite 1100, Boston, Massachusetts, and it regularly transacts business within the

Commonwealth of Massachusetts.

                                             STANDING

       19.     Plaintiff is an assignee of legal rights of recovery and reimbursement for health care

services from Fallon. Fallon made payments on behalf of, or otherwise became financially

responsible for, its enrollees’ medical expenses, some of which have been incurred as a result of

McKinsey’s illegal conduct.

       20.     Plaintiff’s assignments are valid and binding contracts.

       21.     On June 19, 2017, Fallon Community Health, Inc. (“Fallon”), a Massachusetts

corporation, irrevocably assigned all its rights and claims to recover against any liable entity

(including McKinsey) for payments made on behalf of their Enrollees pursuant to Medicare law

to MSP Recovery, LLC. Specifically, the Fallon Assignment states the following:

       [Fallon] hereby irrevocably assigns, transfers, conveys, sets over and delivers to
       MSP Recovery, and any of its successors and assigns, any and all of [Fallon’s]
       right, title, ownership and interest in and to all Claims existing on the date hereof,
       whether based in contract, tort, statutory right, and any and all rights (including, but
       not limited to, subrogation) to pursue and/or recover monies for [Fallon] that
       [Fallon] had, may have had, or has asserted against any party in connection with
       Claims and all rights and claims against primary payers and/or third parties that
       may be liable to [Fallon] arising from or relating to the Claims, including claims
       under consumer protection statutes and laws, and all information relating thereto,
       all of which shall constitute the “Assigned Claims.” The transfer, grant, right, or
       assignment of any and all of [Fallon’s] right, title, ownership, interest and
       entitlements in and to the Assigned Claims shall remain the confidential and
       exclusive property of MSP Recovery or its assigns. This assignment is irrevocable
       and absolute.

Fallon Assignment at 4.1.

       22.     On June 20, 2017, MSP Recovery, LLC irrevocably assigned all rights acquired

under the Fallon Assignment to Series 17-04-631, LLC, a designated series of MSP Recovery

Claims, Series LLC:



                                                  5
             Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 6 of 95




       [Assignor] irrevocably assigns, sells, transfers, conveys, sets over and delivers to
       Assignee and its successors and assigns, any and all of Assignor’s rights, title,
       ownership and interest in and to the [claims] (and all proceeds and products thereof)
       as such terms are defined in the Recovery Agreement dated June 19, 2017, by and
       among [Fallon] and MSP Recovery, LLC . . .

Consideration was given between the parties in executing these agreements.

       23.     At all material times hereto, Fallon provided benefits for its plan beneficiaries,

including payment for its enrollees’ opioid prescriptions and inpatient and outpatient treatment for

opioid addiction. Consequently, Fallon has been economically injured by McKinsey’s illegal

conduct and Plaintiff maintains the right to recover against McKinsey for that economic loss.

                                   FACTUAL ALLEGATIONS

I.     Background

       24.     Beginning in the mid-1990s, opioid manufacturers pursued aggressive sales

strategies to increase sales of their prescription opioids, a plan that resulted in a dramatic rise in

opioid prescriptions throughout the United States. The rise in opioid prescriptions caused an

equally devastating rise in opioid abuse, dependence, addiction, and overdose deaths.

       25.     Prescription opioids continue to kill thousands of people throughout the United

States every year. Thousands more suffer from negative health consequences as a result of opioid

use.

       26.     McKinsey is one of the world’s largest consulting companies. It provides

consulting services worldwide for corporations and governments across diverse industries.

McKinsey sells the notion that it can take whatever a company or government is doing and make

them do it better.

       27.     Despite the widely publicized opioid epidemic sweeping the United States, and the

injuries and deaths associated therewith, McKinsey conspired with opioid manufacturers to




                                                  6
                Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 7 of 95




increase the distribution of the highly addictive drugs—with no apparent regard for the

consequences, societal or otherwise.

          28.    Plaintiff, on behalf of itself and the putative Class Members, brings this action

against McKinsey for the consulting services it provided to opioid companies in connection with

designing the companies’ marketing plans and programs that helped cause and contribute to the

opioid crisis. McKinsey sold its ideas to opioid drug manufacturers, including, but not limited to,

Purdue Pharma, L.P. (“Purdue”), Johnson & Johnson (“J&J”), Endo International plc (“Endo”)

and   Mallinckrodt      Pharmaceuticals     plc   (“Mallinckrodt”)    (collectively,   the   “Opioid

Manufacturers”).

          29.    On May 10, 2007, John L. Brownlee (“Brownlee”), United States Attorney for the

Western District of Virginia, announced the guilty plea of the Purdue Frederick Company, the

parent of Purdue Pharma, L.P. (“Purdue”), relating to the misbranding of OxyContin. Brownlee

stated:

                 Even in the face of warnings from health care professionals, the media, and
                 members of its own sales force that OxyContin was being widely abused
                 and causing harm to our citizens, Purdue, under the leadership of its top
                 executives, continued to push a fraudulent marketing campaign that
                 promoted OxyContin as less addictive, less subject to abuse, and less likely
                 to cause withdrawal … In the process, scores died as a result of OxyContin
                 abuse and an even greater number of people became addicted to OxyContin;
                 a drug that Purdue led many to believe was safer, less subject to abuse, and
                 less addictive than other pain medications on the market.2

          30.    Along with the guilty plea, Purdue agreed to a Corporate Integrity Agreement

(“CIA”) with the Office of Inspector General of the United States Department of Health and




2
 John L. Brownless, The Purdue Frederick Company, Inc. and Top Executives Plead Guilty to Misbranding
OxyContin; Will Pay over $600 Million, U.S. Atty’s Off. W.D. Va. (May 10, 2007),
https://web.archive.org/web/20070512174719/http://www.usdoj.gov/usao/vaw/press_releases/purdue_fre
derick_10may2007.html (last accessed Mar. 30, 2021).


                                                  7
             Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 8 of 95




Human Services (“HHS”).3 For a period of five years, ending in 2012, Purdue was obligated to

retain an Independent Monitor and submit annual compliance reports regarding its marketing and

sales practices and training of sales representatives vis-à-vis their interactions with health care

providers.

       31.     In the wake of Purdue’s accession to the CIA, Purdue faced newly imposed

constraints on its sales and marketing practices. Despite the CIA’s constraints (i.e., do not lie about

OxyContin), Purdue and its controlling owners, the Sackler family, still intended to maximize

OxyContin sales.

       32.     The problem was complex. As a result of the 2007 guilty plea, the Sacklers made

the strategic decision to distance the family from Purdue, which was regarded as an increasingly

“dangerous concentration of risk” for Purdue’s owners. One week after the guilty plea was

announced, David Sackler wrote to his father, Richard Sackler, and uncle, Jonathan Sackler,

describing precisely what that “risk” was: legal liability for selling OxyContin. In response to

Jonathan stating that “there is no basis to sue ‘the family,’” David replied:




       33.     Given concern over this “dangerous concentration of risk,” the Sackler family spent




3
 Corporate Integrity Agreement (“CIA”), United States v. Purdue Frederick Co., No. 1:17-cr-00029-JPJ
(W.D. Va. May 10, 2007), Dkt. # 5-5 through 5-6.


                                                  8
             Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 9 of 95




considerable time and energy debating the best way to achieve distance from Purdue, and

collectively considered a variety of options for doing so. One option was to sell the company to or

merge the company with another pharmaceutical manufacturer. Shire plc was discussed as a

possible target, as was Cephalon, Inc., UCB S.A., and Sepracor Inc. The proceeds of such a

transaction could then be re-invested in diversified assets, thereby achieving the Sacklers’ desired

distance.

       34.     Another option was to have Purdue borrow money in order to ensure Purdue had

adequate funds to continue operating while the Sacklers, as owners, began to make substantial

distributions of money from the company to themselves. Once again, the proceeds of the

distributions could then be re-invested in diversified assets, thereby achieving the Sacklers’ desired

distance.

       35.     In order to pursue either of these options, the Sacklers needed to maximize opioid

sales in the short term so as to make Purdue—by then the subject of substantial public scrutiny—

appear either as an attractive acquisition target or merger partner to another pharmaceutical

manufacturer or as a creditworthy borrower to a lender.

       36.     Given the complexity of the problem and the constraints of the CIA, the Sacklers

and Purdue realized they would need outside assistance. Purdue did not have the capabilities in-

house to design and implement a sales strategy for OxyContin that would achieve the Sacklers’

objectives. They turned to the global management consulting firm McKinsey4, which had already

been advising the Sacklers and Purdue for at least three years, for help with their new problem.

       37.     Despite knowing the dangers of opioids and of Purdue’s prior misconduct,



4
  McKinsey has an international presence and has numerous corporate entities. On information and belief,
the entities involved in the engagement with Purdue (and other Opioid Manufacturers) are McKinsey &
Company, Inc., and McKinsey & Company, Inc., United States.


                                                   9
             Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 10 of 95




McKinsey agreed to work with Purdue. By June 2009, McKinsey and Purdue were working to

maximize OxyContin sales. McKinsey devised a plan to work around the requirements of the CIA,

suggesting a specific sales and marketing strategy based on McKinsey’s own independent research

and unique methodologies, and Purdue adopted that strategy. McKinsey then worked intimately

with Purdue on an ongoing basis to implement its plan. Despite the strictures imposed by the CIA,

OxyContin sales began to multiply.

       38.     In 2012, Purdue’s CIA ended, and with its expiration McKinsey’s ongoing

relationship with Purdue flourished. In 2013, McKinsey proposed, and Purdue implemented with

McKinsey’s ongoing assistance, Project Turbocharge, a marketing strategy to increase opioids

sales by hundreds of millions of dollars annually. Purdue then picked a new name—E2E: Evolve

2 Excellence—and adopted it as the theme of its 2014 national sales meeting. With McKinsey’s

assistance, Purdue trained its sales representatives to operate using McKinsey’s strategy for selling

OxyContin. The result: a final spasm of OxyContin sales before the inevitable decline of the drug.5

       39.     McKinsey has recently been the subject of scrutiny for its various business

practices, including its work facilitating the growth of opioid sales to benefit Purdue.6 On March

7, 2019, Kevin Sneader (“Sneader”), McKinsey’s global managing partner, addressed all

McKinsey employees regarding this scrutiny. Drawing inspiration from Theodore Roosevelt,

Sneader stated, “[W]e cannot return to a time when we were in the background and unobserved.

Those days have gone. Indeed, I have little doubt that scrutiny—fair and unfair—will continue. It


5
  On February 9, 2018, Purdue announced that it would no longer market opioids and disbanded its
OxyContin sales force. Pharma L.P., Purdue Pharma L.P. Issues Statement on Opioid Promotion (Feb. 9,
2018), https://www.purduepharma.com/news/2018/02/09/purdue-pharma-l-p-issues-statement-on-opioid-
promotion/ (last accessed Mar. 30, 2021).
6
  See Michael Forsythe & Walt Bogdanich, McKinsey Advised Purdue Pharma How to ‘Turbocharge’
Opioid       Sales,      Lawsuit      Says,      N.Y.      Times       (Feb.      1,     2019),
https://www.nytimes.com/2019/02/01/business/purdue-pharma-mckinsey-oxycontin-opiods.html   (last
accessed Mar. 30, 2021).


                                                 10
                Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 11 of 95




is the price we pay for being ‘in the arena’ and working on what matters.”7

          40.     Weeks later, McKinsey announced that it is no longer working for any opioid

manufacturer. “Opioid abuse and addiction are having a tragic and devastating impact on our

communities. We are no longer advising clients on any opioid-specific business and are continuing

to support key stakeholders working to combat the crisis,” McKinsey stated.8

          41.     This complaint concerns McKinsey’s work for the Opioid Manufacturers,

beginning as early as 2004, and in particular McKinsey’s work for Purdue in the years following

the 2007 guilty plea relating to Purdue’s sales and marketing strategy for its opioids.

II.       Purdue Pleads Guilty to Misbranding OxyContin and Is Bound by a Corporate
          Integrity Agreement.

          42.     On May 10, 2007, the Purdue Frederick Company, Purdue’s parent, as well as three

of Purdue’s officers, pleaded guilty to the misbranding of OxyContin pursuant to various

provisions of the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301, et seq.

          43.     Purdue admitted that “supervisors and employees, with the intent to defraud or

mislead, marketed and promoted OxyContin as less addictive, less subject to abuse and diversion,

and less likely to cause tolerance and withdrawal than other pain medications.”9

          44.     Concurrent with the guilty plea by the Purdue Frederick Company, Purdue entered

into a CIA with the Office of Inspector General of HHS on May 7, 2007.10



7
 See “The Price We Pay for Being, ‘In the Arena’”: McKinsey’s Chief Writes to Staff About Media Scrutiny
and Scandal, Fortune Mag. (Mar. 8, 2019, 9:30 AM), https://fortune.com/2019/03/08/mckinsey-staff-letter-
kevin-sneader/ (last accessed Mar. 30, 2021).
8
  See Paul R. La Monica, Consulting Firm McKinsey No Longer Working With Opioid Maker Purdue
Pharma,        CNN       Bus.       (updated      May       24,      2019,        2:33     PM),
https://www.cnn.com/2019/05/24/business/mckinsey-purdue-pharma-oxycontin (last accessed Mar. 30,
2021).
9
 Information at pp. 5-6, United States v. Purdue Frederick Co., No. 1:07-cr-00029-JPJ (W.D. Va. May 10,
2007), Dkt. No. 5.
10
     CIA, supra note 3.


                                                  11
                   Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 12 of 95




           45.       Purdue’s compliance obligations under the CIA ran for a period of five years,

expiring on May 10, 2012.11

           46.       Pursuant to the CIA, Purdue was required to refrain from making any deceptive or

misleading claims about OxyContin. Purdue was further obligated to implement written policies

regarding its compliance program and its compliance with federal health care program and United

States Food and Drug Administration (“FDA”) requirements, including:

                     selling, marketing, promoting, advertising, and disseminating Materials or
                     information about Purdue’s products in compliance with all applicable FDA
                     requirements, including requirements relating to the dissemination of
                     information that is fair and accurate . . . including, but not limited to,
                     information concerning the withdrawal, drug tolerance, drug addiction or
                     drug abuse of Purdue’s products;

                     compensation (including salaries and bonuses) for Relevant Covered
                     Persons engaged in promoting and selling Purdue’s products that are
                     designed to ensure that financial incentives do not inappropriately motivate
                     such individuals to engage in the improper promotion or sales of Purdue’s
                     products;

                     …

                     the process by which and standards according to which Purdue sales
                     representatives provide Materials or respond to requests from HCP’s [health
                     care providers] for information about Purdue’s products, including
                     information concerning withdrawal, drug tolerance, drug addiction, or drug
                     abuse of Purdue’s products. These Policies and Procedures shall address the
                     following items: the form and content of Materials disseminated by sales
                     representatives; and the internal review process for the Materials and
                     information disseminated by sales representatives.12

           47.       Purdue also was obligated to engage an Independent Review Organization to

ensure its compliance with the strictures of the CIA, and to file compliance reports on an annual

basis with the inspector general.13


11
     Id. at p.1.
12
     Id. at pp. 7, 8-9.
13
     Id. at pp. 14, 23.


                                                     12
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 13 of 95




III.    Purdue Hired McKinsey to Boost Opioid Sales Despite the CIA

        48.     The Sackler family has owned and controlled Purdue and its predecessors since

1952. At all times relevant to this Complaint, individual Sackler family members occupied either

six or seven of the seats on Purdue’s board of directors, and at all times held a majority of board

seats. To advise the board of directors of Purdue was to advise the Sackler family. The interests of

the Sackler family and the Purdue board of directors, and Purdue itself, as a privately held

company, are all aligned. Practically, they are indistinguishable.14

        A.      The Sacklers Distanced Themselves from Purdue.

        49.     After the 2007 guilty plea, the Sackler family began to reassess its involvement in

the opioid business. On April 18, 2008, Richard Sackler, then the co-chairman of the board of

directors along with his uncle, communicated to other family members that Purdue’s business of

selling OxyContin and other opioids was a “dangerous concentration of risk.” Richard Sackler

recommended a strategy of installing a loyal CEO of Purdue who would safeguard the interests of

the Sackler family, while at the same time positioning Purdue for an eventual sale by maximizing

OxyContin sales.

        50.     In the event that a purchaser for Purdue could not be found, Richard Sackler stated

Purdue should “distribute more free cash flow” to the Sacklers. Such distributions would allow the

Sacklers to diversify their assets and make their wealth less vulnerable to judgments regarding

Purdue’s sales and marketing of opioids, including OxyContin. In the years after the 2007 guilty

plea, Purdue would retain only the absolute minimum amount of money within Purdue as possible:




14
  Craig Landau (“Landau”), soon to become CEO of Purdue, acknowledged in May 2017 that Purdue
operated with “the Board of Directors serving as the ‘de facto’ CEO.” The future CEO of the company, in
other words, understood that he would have little practical power despite his new title. The owners ran the
business.


                                                    13
                 Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 14 of 95




$300 million. That amount was required to be retained by Purdue pursuant to a partnership

agreement with separate company. Otherwise, all the money was distributed to the owners.15

           51.     Concurrently, the Sacklers backed away from day-to-day jobs at Purdue. During

the ongoing investigation that resulted in the 2007 guilty plea, “several family members who

worked at Purdue stepped back from their operational roles.”16 In 2003, Richard Sackler himself

resigned as the president to assume his role of co-chairman. Dr. Kathe Sackler and Jonathan

Sackler chose to exit their roles as senior vice presidents. Mortimer D.A. Sackler quit being a vice

president. They remained on the board of directors, however.

           52.     At the time Richard Sackler communicated these plans to distance the family from

Purdue, the Sacklers had already established a second company, Rhodes Pharmaceuticals L.P.

(“Rhodes”). The Sacklers established Rhodes four months after the 2007 guilty plea.17 Rhodes’

purpose was to sell generic versions of opioids. It was, in other words, a way for the Sacklers to

continue to make money off of opioids while separating themselves from Purdue. By 2016, Rhodes

held a larger share of the opioid market than Purdue. Through Purdue, the Sacklers controlled

1.7% of the overall opioid market. When combined with Rhodes, however, the Sacklers’ share of

the overall opioid market was approximately 6% of all opioids sold in the United States.18




15
  See Jared S. Hopkins, At Purdue Pharma, Business Slumps as Opioid Lawsuits Mount, Wall St. J.
(updated June 30, 2019, 6:15 PM), https://www.wsj.com/articles/purdue-pharma-grapples-with-internal-
challenges-as-opioid-lawsuits-mount-11561887120 (last accessed Mar. 30, 2021)
16
  Barry Meier, Pain Killer: An Empire of Deceit and the Origin of America’s Opioid Epidemic at p. 167
(2018).
17
    Billionaire Sackler Family Owns Second Opioid Maker, Fin. Times (Sept. 9, 2018),
https://www.ft.com/content/2d21cf1a-b2bc-11e8-99ca-68cf89602132 (last accessed Mar. 30, 2021).
18
     Id.


                                                  14
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 15 of 95




        B.      Purdue Hired McKinsey to Devise and Implement an OxyContin Sales
                Strategy Consistent with the Sacklers’ Goals.

        53.     The Sacklers faced a problem: either option they were pursing—a sale or significant

distributions to shareholders—would require Purdue to increase profitability in the short term. This

meant they needed to grow OxyContin sales as dramatically as possible while at the same time

appearing to comply with the CIA.19

        54.     Purdue and the Sacklers were well aware of the constraints posed by the CIA.

Indeed, during a May 20, 2009 Executive Committee Meeting, the discussion led to whether

Purdue should have a single sales force marketing all Purdue products, including OxyContin, or

instead“create a separate Sales Force for Intermezzo [a sleeping pill]—that would be comprised

of approximately 300 representatives.” Stewart, the Sacklers’ chosen CEO, saw an opportunity,

and asked if the CIA would apply if Purdue were to launch Intermezzo and another Purdue product,

Ryzolt (a branded version of Tramadol, another narcotic painkiller), using the separate sales force.

Stewart inquired whether the new drug launch might fall outside of the CIA.

        55.     Bert Weinstein (“Weinstein”), Purdue’s Vice President of Corporate Compliance,

told Steward that the new drug launch would still be covered by the CIA.

        56.     Given the tension between compliance with the CIA and the desire to sell more

OxyContin, Purdue needed help.




19
   As one Purdue executive stated of Purdue’s attitude toward the CIA: “They did not listen to their
critics and insisted they had just a few isolated problems. After the settlement, they didn’t change—the
way the sales force was managed and incentivized, everything stayed the same.” David Crow, How
Purdue’s ‘One-Two’ Punch Fueled the Market for Opioids, Fin. Times (Sept. 9, 2018),
https://www.ft.com/content/8e64ec9c-b133-11e8-8d14-6f049d06439c (last accessed Mar. 30, 2021).




                                                    15
                 Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 16 of 95




           57.     Ethan Rasiel, a former McKinsey consultant, has described the typical way

McKinsey begins working with a client: “An organization has a problem that they cannot solve

with their internal resources. That’s the most classic way that McKinsey is brought in.”20

           58.     Such was the case with Purdue. Because it did not have the requisite expertise to

address the problems posed by the CIA internally, Purdue hired McKinsey to devise a sales and

marketing strategy to increase opioid sales in light of the CIA and growing concern about the

“concentration of risk” that Purdue’s business of selling opioids posed to its owners.

           59.     In short, Purdue would pay money to McKinsey in exchange for McKinsey telling

the company how to sell as much OxyContin as possible so that the Sacklers could obtain cash to

diversify their investment holdings away from Purdue.

           60.     Purdue’s Executive Committee discussed CEO Stewart’s concerns regarding the

constraints posed by the CIA on May 20, 2009. Within weeks, McKinsey was working with Purdue

to devise and implement new marketing strategies for OxyContin.

           61.     Stewart, as CEO, was in charge of the relationship with McKinsey. He controlled

workflow to and from McKinsey and required his personal approval for any work orders with

McKinsey.

           62.     In addition, Weinstein, who was “responsible for developing and implementing

policies, procedures, and practices designed to ensure compliance with the requirements set forth

in th[e] CIA,”21 reported directly to Stewart.




20
   How McKinsey Became One of the Most Powerful Companies in the World, YouTube (June 6, 2019),
https://www.youtube.com/watch?v=BBmmMj_maII (last accessed Mar. 30, 2021).
21
     CIA, supra note 3 at p. 4.


                                                  16
                    Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 17 of 95




            63.       Throughout their relationship, McKinsey routinely obtained information from,

advised, communicated with, and ultimately worked for the Purdue board of directors, controlled

by the Sackler family.

            64.       McKinsey would also work in granular detail with the Purdue sales and marketing

staff, led during the relevant period by Russell Gasdia (“Gasdia”), Vice President of Sales and

Marketing.

            65.       From as early as June 2009 and continuing at least through July 14, 2014, Purdue

routinely relied upon McKinsey to orchestrate their sales and marketing strategy for OxyContin.

The relationship was characterized by ongoing interactions between teams from McKinsey and

Purdue regarding not only the creation of an OxyContin sales strategy, but also its

implementation.

IV.         Purdue Relied on McKinsey

            66.       McKinsey is not hired to give casual advice. They are a corporate mandarin elite,

likened to the Marines or the Jesuits.22 United States Senator Mitt Romney, during his presidential

campaign in 2012, told the editorial board of the Wall Street Journal that as president he would

approach reducing the size of the government by hiring McKinsey. A former consultant himself,

Romney stated, “[s]o I would have . . . at least some structure that McKinsey would guide me to

put in place.” In response to audience surprise, Romney said, “I’m not kidding. I would probably

bring in McKinsey.”23




22
   Said one former McKinsey partner to Business Week in 1986: “There are only three great institutions
left in the world: The Marines, the Catholic Church, and McKinsey.” Duff McDonald, The Firm: The Story
of McKinsey and Its Secret Influence on American Business at pp. 136-37 (2013) at p. 165.
23
     Id. at p. 1.


                                                     17
                 Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 18 of 95




           67.        McKinsey is not cheap, either. A client does not choose to pay McKinsey unless it

expects to receive advice it could not have obtained within its own organization. McKinsey offers

solutions to clients facing challenges they feel they cannot adequately address on their own. In

2008, McKinsey’s revenue was $6 billion.

           68.        McKinsey has long touted the notion of the “transformational relationship.” It is

the goal of every client relationship McKinsey develops, and, McKinsey argues, the best way to

extract value from a client’s use of McKinsey’s services.

           69.        At its core, the “transformational relationship” is long-term. It is the antithesis of a

one-off contract wherein McKinsey performs one discreet project for a client and then concludes

its business. Rather, “once McKinsey is inside a client, its consultants are adept at artfully creating

a feedback loop through their work that purports to ease executive anxiety but actually creates

more of it.”24 The long term result can be “dependence” on the McKinsey consultants.

           70.        This strategy of insinuating itself into all aspects of its clients’ business proved

enormously successful for McKinsey over the years. It was a strategy McKinsey encouraged its

consultants to take with clients to great effect:

                      The sell worked: Once ensconced in the boardrooms of the biggest
                      corporate players in the world, McKinsey rarely left, ensuring a steady and
                      growing flow of billings for years if not decades. In 2002, for example,
                      Business Week noted that at that moment, the firm had served four hundred
                      clients for fifteen years or more.25



24
  Id. at p. 6. Purdue provides a fine example of this feedback loop in action. In 2008, when McKinsey was
advising Purdue regarding Risk Evaluation and Mitigation Strategies (REMS) for OxyContin required by
the FDA, McKinsey partner Maria Gordian (“Gordian”) wrote to fellow partners Martin Elling (“Elling”)
and Rob Rosiello (“Rosiello”) regarding progress in the “REMS work” as well as “Broader Strategy work.”
Regarding the latter, Gordian noted that Purdue board members Jonathan Sackler and Peter Boer “basically
‘blessed’ [Landau] to do whatever he thinks is necessary to ‘save the business.’. . . I believe there is a good
opportunity to get another project here.” (emphasis added). Indeed, after the REMS work was completed,
McKinsey continued to work on “Broader Strategy work” for another decade.
25
     Id. at p. 126.


                                                        18
             Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 19 of 95




       71.     Purdue was no different. McKinsey counted Purdue as a client at least as early as

2004. The precise duration of the relationship between McKinsey and Purdue and its owners has

not been ascertained, although it is known that McKinsey worked with Purdue for years before

Purdue’s parent and officers first pleaded guilty to misbranding OxyContin in 2007, and that by

June 2009 McKinsey was actively working with Purdue to increase OxyContin sales in light of

that guilty plea and its accompanying CIA. The work continued through at least 2018.

       72.     McKinsey partner Gordian, in her March 26, 2009 “EY2009 Impact Summary”

internal memorandum to McKinsey Director Olivier Hamoir and McKinsey’s Personnel

Committee Manager Kristine Lavik, recounted her accomplishments that year on the Purdue

account. The document is an annual self-assessment produced by McKinsey partners. In it,

Gordian described the state of the firm’s relationship for Purdue:

               With client work extending through the 3rd quarter, and several additional
               proposals in progress, we continue to expand the depth and breadth of our
               relationships at Purdue. We look forward to deepening our relationships
               with the Sackler family and serving them on key business development
               issues, and to expanding our relationship with [John] Stewart and other
               members of the senior management team.

       73.     McKinsey staffed at least thirty-six known consultants to Purdue, from senior

partners all the way down through engagement managers to entry-level associates. Throughout the

unfolding of the nationwide opioid crisis that only continued to worsen after the 2007 guilty plea,

McKinsey remained steadfast alongside the Sacklers and Purdue every step of the way. The mea

culpas would come only later.

V.     McKinsey Developed a Granular Strategy for Purdue

       74.     By 2009, McKinsey was working with its long-time client to craft and implement

a sales and marketing plan to increase OxyContin sales despite the CIA and the diminishing

outlook for Purdue.



                                                19
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 20 of 95




        75.     In June 2009, McKinsey advised Purdue senior management, including Landau,

then the Chief Medical Officer (“CMO”) and future CEO, regarding a variety of strategies to

increase Purdue’s opioid sales that were developed using McKinsey’s expertise and proprietary

approaches to problem solving.

        A.      Granular Growth.

        76.     McKinsey prides itself on certain managerial techniques it professes to have

detailed knowledge of and expertise in deploying. These techniques are generally applicable to

problems encountered by many businesses; they are conceptual frameworks that McKinsey

deploys when tasked with solving a problem for a client.

        77.     After the first guilty plea, the Sacklers desired dramatic, short-term growth of

Purdue’s opioid sales so as to increase the company’s attractiveness as an acquisition target or

borrower while allowing the Sacklers to take money out of the company. One service McKinsey

offers to its clients is to tell them how to grow.

        78.     In order to identify growth opportunities for a client, McKinsey espouses a

“granular” approach to identifying which subsets of the client’s existing business are the source of

growth and exploiting them for all they are worth. In August 2008, McKinsey Director Patrick

Viguerie and Sven Smit, together with Mehrdad Baghai, published a treatise on the matter: The

Granularity of Growth: How to Identify the Sources of Growth and Drive Enduring Company

Performance. “The key is to focus on granularity, to breakdown big-picture strategy into its

smallest relevant components.”26




26
     Book Excerpt: The Granularity of Growth, McKinsey & Co. (Mar. 1,                          2008),
https://www.mckinsey.com/business-functions/strategy-and-corporate-finance/our-insights/the-
granularity-of-growth (last accessed Mar. 30, 2021).


                                                     20
                 Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 21 of 95




           79.     In an article in the McKinsey Quarterly published the same month that Purdue pled

guilty, the authors explained:

                   Our research on the revenue growth of large companies suggest that
                   executives should “de-average” their view of markets and develop a
                   granular perspective on trends, future growth rates, and market structures.
                   Insights into subindustries, segments, categories, and micromarkets are the
                   building blocks of portfolio choice. Companies will find this approach to
                   growth indispensable in making the right decisions about where to
                   compete.27

           80.     Additionally, McKinsey encouraged a granular assessment of the geography of

corporate growth. “The story gets more precise as we disaggregate the company’s performance

on the three growth drivers in 12 product categories for five geographic regions.”28

           B.      “Identifying Granular Growth Opportunities for OxyContin.”

           81.     In June of 2012, Stewart assigned McKinsey to “understand the significance of

each of the major factors affecting OxyContin’s sales.”

           82.     McKinsey performed this assignment in excruciatingly granular detail, analyzing

each sales channel for Purdue’s opioids for weaknesses and opportunities. For instance, McKinsey

informed the Sacklers that “[d]eep examination of Purdue’s available pharmacy purchasing data

shows that Walgreens has reduced its units by 18% … Further, the Walgreens data also shows

significant impact on higher OxyContin dosages.” In order to counter these perceived problems,

McKinsey suggested that Purdue’s owners lobby Walgreens specifically to increase sales. It also

suggested the establishment of a direct-mail specialty pharmacy so that Purdue could circumvent

Walgreens and sell directly to Walgreens’ customers. In addition, McKinsey suggested the use of




27
    Mehrdad Baghai et al., The Granularity of Growth, McKinsey Q. (May 1, 2007),
https://www.mckinsey.com/featured-insights/employment-and-growth/the-granularity-of-growth (Mar. 30,
2021).
28
     Id.


                                                   21
                Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 22 of 95




opioid savings cards distributed in neighborhoods with Walgreens locations to encourage the use

of Purdue’s opioids despite Walgreens actions.

          83.      The themes of McKinsey’s work would be crystallized in a series of presentations

and updates made to the Sackler family and Purdue’s board of directors in the summer of 2013

entitled “Identifying Granular Growth Opportunities for OxyContin.”

                   1.      Marketing – Countering Emotional Messages

          84.      From the outset of McKinsey’s known work for Purdue, the work was grim. In June

of 2009, McKinsey teamed with Purdue’s CMO (and current CEO) Landau and his staff to discuss

how best to “counter the emotional messages from mothers with teenagers that overdosed in [sic]

OxyContin.”

          85.      Months later, McKinsey advised Purdue to market OxyContin based on the false

and misleading notion that the drug can provide “freedom” and “peace of mind” for its users, and

concomitantly reduce stress and isolation.

          86.      These marketing claims were tailored to avoid any pitfalls that the CIA might hold.

While nonetheless false and misleading, these claims regarding “freedom” and “peace of mind” of

OxyContin users were narrowly tailored in order to avoid representations regarding “the

withdrawal, drug tolerance, drug addiction or drug abuse of Purdue’s products,” as specified in

Section III.B.2.c of the CIA.29

          87.      Purdue’s marketing materials from that time period are illustrative of this

approach.30



29
     CIA, supra note 3 p. 7.
30
  Julia Lurie, Court Documents Show How OxyContin’s Sales Team Pushed “Hope in a Bottle”, Mother
Jones (July 19, 2018), https://www.motherjones.com/politics/2018/07/court-documents-show-how-
oxycontins-sales-team-pushed-hope-in-a-bottle/ (last accessed Mar. 30, 2021).



                                                   22
             Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 23 of 95




       88.     In addition, McKinsey suggested the tactic of “patient pushback,” wherein

McKinsey and Purdue would foment patients to directly lobby their doctors for OxyContin when

those physicians expressed reservations regarding the administration of Purdue’s opioids.

               2.      Targeting – Selling More OxyContin to Existing High Prescribers

       89.     Perhaps the key insight McKinsey provided was, using its granular approach, to

identify historically large prescribers and target them with ever more sales and marketing

resources.

       90.     On January 20, 2010, Purdue’s board of directors was informed of the ongoing

work McKinsey was performing concerning a new “physician segmentation” initiative whereby

McKinsey would analyze the opioid prescribing patterns of individual physicians to identify those

that had historically been the highest prescribers. McKinsey then worked with Purdue’s sales and

marketing staff to specifically target those prescribers with a marketing blitz to encourage even

further prescribing.




                                               23
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 24 of 95




        91.     Purdue trained its sales force in tactics to market to these high prescribers based on

McKinsey’s insights and designed in conjunction with McKinsey.

        92.     Many of the historically highest prescribers of OxyContin—those same individuals

that McKinsey urged Purdue to target—had prescribed Purdue’s OxyContin before the 2007 guilty

plea and had already been subjected to Purdue’s misrepresentations regarding OxyContin that were

the subject of that guilty plea.

        93.     McKinsey identified these physicians—those that had already been influenced by

Purdue’s misrepresentations and were thus already high prescribers—as optimal targets for a

massive marketing push to sell more OxyContin.

        94.     McKinsey worked closely with Purdue over many years to continually refine this

approach and required increasingly granular data for its analysis. More than three years after the

introduction of the physician segmentation initiative, McKinsey requested, and Purdue provided,

“prescriber-level milligram dosing data” so it could further analyze the amounts of OxyContin

prescribed by individual physicians.

        95.     At the same time, McKinsey urged the Sacklers to strictly manage the target lists

of each sales representative to assure that the maximum amount of each sales representative’s time

was spent with the most attractive customers.

        96.     On July 23, 2013, Purdue’s board of directors discussed concerns about “the decline

in higher strengths” of Purdue’s opioids as well as an observed decline in “tablets per Rx.” In order

to assure that the threat to OxyContin sales growth be addressed, McKinsey was assigned “to

actively monitor the number and size of opioid prescriptions written by individual doctors.”

        97.     McKinsey told Purdue and the Sacklers that the most prolific OxyContin

prescribers wrote “25 times as many OxyContin scripts” as less prolific prescribers, and urged




                                                 24
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 25 of 95




Purdue and the Sacklers to “make[] a clear go-no go decision to ‘Turbocharge the Sales Engine’”

by devoting substantial capital toward McKinsey’s plan.

       98.      McKinsey also stated that increased numbers of visits by sales representatives to

these prolific prescribers would increase the number of opioid prescriptions that they would write.

       99.      By November 2013, McKinsey had obtained the physician-level data they had

previously requested and continued to study ways to sell additional OxyContin prescriptions by

refining and targeting the sales pitch to them. The Purdue board of directors was kept apprised of

McKinsey’s progress.

                3.     Titration – Selling Higher Doses of OxyContin.

       100.     McKinsey understood that the higher the dosage strength for any individual

OxyContin prescription, the greater the profitability for Purdue. Of course, higher dosage strength,

particularly for longer periods of use, also contributes to opioid dependency, addiction, and abuse.

Nonetheless, McKinsey advised Purdue to focus on selling higher strength dosages of OxyContin.

       101.     Consistent with its granular growth analysis, as early as October 26, 2010

McKinsey advised the Sacklers and the Purdue board of directors that Purdue should train its sales

representatives to “emphasiz[e] the broad range of doses,” which would have the intended effect

of increasing the sales of the highest (and most profitable) doses of OxyContin.

       102.     McKinsey’s work on increasing individual prescription dose strength continued

throughout the time period McKinsey worked with Purdue. The Sacklers were informed on July

23, 2013, that Purdue had identified weakness in prescribing rates among the higher doses of

OxyContin and reassured the Sacklers that “McKinsey would analyze the data down to the level

of individual physicians” in order to study ways to maximize the sales of the highest-dose

OxyContin pills.




                                                25
                 Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 26 of 95




          103.     Purdue implemented McKinsey’s suggestions through adopting the marketing

slogan to “Individualize the Dose,” and by 2013 encouraged its sales representatives to “practice

verbalizing the titration message” when selling Purdue’s opioids to prescribers.

                   4.     Covered Persons – Sales Quotas and Incentive Compensation

          104.     McKinsey urged the use of quotas and bonus payments to motivate the sales force

to sell as many OxyContin prescriptions as possible.

          105.     Notably, this behavior was contemplated by the CIA, which required Purdue to

implement written policies regarding “compensation (including salaries and bonuses) for [sales

representatives] engaged in promoting and selling Purdue’s products that are designed to ensure

that financial incentives do not inappropriately motivate such individuals to engage in the

improper promotion or sales of Purdue’s products.”31

          106.     By 2010, Purdue had implemented a four-year plan, consistent with McKinsey’s

strategy, to dramatically increase the quota of annual sales visits that Purdue sales representatives

were required to make to prescribers. The quota was 545,000 visits in 2010; 712,000 visits in 2011;

752,000 visits in 2012; and 744,000 visits in 2013.

          107.     On August 8, 2013, as part of their “Identifying Granular Growth Opportunities for

OxyContin” presentation, McKinsey urged the Sacklers to “establish a revenue growth goal (e.g.,

$150M incremental stretch goal by July 2014) and set monthly progress reviews with CEO and

Board.”

          108.     In its “Identifying Granular Growth Opportunities for OxyContin” presentation to




31
     CIA, supra note 3 at p. 7 (emphasis added).


                                                   26
                  Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 27 of 95




the Purdue board of directors in July 2013, McKinsey nonetheless urged Purdue, in addition to

increasing the focus of the sales force on top prescribers, to also increase the overall quotas for

sales visits for each sales representative from 1,400 to up to 1,700 annually.

           109.     In 2013, McKinsey identified one way that Purdue could squeeze more productivity

out of its sales force: by slashing one third of the time Purdue devoted to training its sales force

(from 17.5 days per year to 11.5 days):




           110.     By eliminating one third of the time sales representatives were required to be in

training, McKinsey projected that Purdue could squeeze an additional 5% of calls per day out of

its newly less-trained sales force.

           111.     Additionally, McKinsey advised Purdue on how to craft incentive compensation

for the sales representatives, who were Covered Persons pursuant to the CIA.32 McKinsey knew


32
     CIA, supra note 3 at p. 2.


                                                   27
                  Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 28 of 95




that, combined with the strictures of sales quotas and less training for the sales force,

bonus/incentive compensation to the sales representatives based on the number of OxyContin

prescriptions the representative produced could be a powerful driver of incremental OxyContin

sales.

                    5.      Increasing the Overall Size of the Opioid Market: The Larger the Pie,
                            the Larger the Slice

           112.     Consistent with McKinsey’s mandate, Purdue incentivized its sales staff “to

increase not just sales of OxyContin but also generic versions of extended release oxycodone.”33

Typically, one would not wish to encourage the sales of generic competitors that offer a similar

product to one’s own. If, however, the goal is to position a company to look like an attractive

acquisition target, the growth of the overall opioid market is just as important as one’s own market

share: “Whereas pharma salespeople are usually compensated based on their ability to grow sales

of a particular medicine, part of the bonus for Purdue’s staff was calculated in relation to the size

of the overall market[.]”34

           113.     Notably, this notion that the size of a company’s market share is not as important

as the size of the overall market in which it competes is a core insight of McKinsey’s granular

approach to identifying corporate growth opportunities. Describing their authors’ conclusions in

The Granularity of Growth, McKinsey stated, “[o]ne of their most surprising conclusions is that

increased market-share is seldom a driver of growth. They contend, instead, that growth is driven

by where a company chooses to compete: which market segments it participates in … The key is

to focus on granularity, to breakdown big-picture strategy into its smallest relevant components.”35



33
     Crow, supra note 19.
34
     Id.
35
     Book Excerpt, supra note 26.


                                                    28
               Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 29 of 95




        114.     In other words, “Purdue’s marketing force was indirectly supporting sales of

millions of pills marketed by rival companies.” “It’s the equivalent of asking a McDonald’s store

manager to grow sales of Burger King and KFC,” stated a government official with the HHS.36

McKinsey designed this plan.37

VI.     The Transformation: McKinsey Worked with Purdue to Implement its Strategies

        115.     As early as September 11, 2009, McKinsey told Purdue that it could generate $200

million to $400 million in additional annual sales of OxyContin by implementing McKinsey’s

strategy based on the opportunities its granular growth analysis had identified. McKinsey reiterated

its assurances regarding the hundreds of millions of dollars of additional OxyContin sales on

January 20, 2010.

        116.     Purdue accepted and, with McKinsey’s ongoing assistance, implemented

McKinsey’s strategies for selling and marketing OxyContin.

        117.     For instance, in January 2010, Purdue was training its sales and marketing force on

the new sales tactics based on the “physician segmentation” initiative that McKinsey urged and

developed as a result of its granular analysis of OxyContin sales channels. The initiative sought to




36
  Crow, supra note 19.
37
   It is worth noting that this strategy of increasing overall opioid sales directly benefitted the Sacklers
through their ownership of Rhodes. Especially worth noting is that this strategy also benefitted
McKinsey’s other opioid clients, such as J&J, Endo and Mallinckrodt. “They have a huge amount of
inside information, which raises serious conflict issues at multiple levels,” stated a former consultant,
referring to McKinsey’s influential role as advisor to multiple participants in a given industry, such as
opioid manufacturing. It “puts them in a kind of oligarchic position.” Michelle Celarier, The Story
McKinsey         Didn’t       Want       Written,      Institutional     Inv.      (July      8,      2019),
https://www.institutionalinvestor.com/article/b1g5zjdcr97k2y/The-Story-McKinsey-Didn-t-Want-
Written (last accessed Mar. 30, 2021). For example, in an August 15, 2013 presentation to Purdue
management entitled “Identifying OxyContin Growth Opportunities,” McKinsey noted that
“McKinsey’s knowledge of the ways other pharma companies operate suggests Purdue should reassess
the roles of MSL and HECON Groups - and further drive the salesforce to be more responsive to
formulary coverage changes.” (emphasis added).




                                                     29
                 Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 30 of 95




identify the most prolific OxyContin prescribers and then devote significant resources towards

convincing those high prescribers to continue to prescribe ever more OxyContin, in higher doses,

for longer times, to ever more patients.

          118.     On January 20, 2010, the Purdue board of directors was informed of the progress

in implementing McKinsey’s “physician segmentation” initiative.

          119.     This collaboration would continue over the course of the relationship between

Purdue and McKinsey.

          120.     During the time that McKinsey was advising Purdue, Purdue deliberately

minimized the importance of the CIA. In 2008, Carol Panara joined the Purdue sales force from

rival Novartis. She would stay with the company until 2013, during which time McKinsey was

responsible for increasing OxyContin sales at Purdue and culminating with the implementation of

McKinsey’s “Project Turbocharge,” beginning September 2013.

          121.     Ms. Panara stated that the 2007 guilty plea was deliberately minimized by the

company in presentations to its sales staff: “They said, ‘[w]e were sued, they accused us of mis-

marketing, but that wasn’t really the case. In order to settle it and get it behind us we paid a fine’

You had the impression they were portraying it as a bit of a witch hunt.”38 (Purdue and its

executives paid $634.5 million in fines.)

          122.     Consistent with McKinsey’s mandate, McKinsey devised methods for sales staff to

sell OxyContin to doctors while at the same time maintaining technical compliance with the CIA:

Ms. Panara stated that, though she was told she could not flatly claim that OxyContin was better

or safer than other opioids, “she was trained to talk about products in ways that implied that it was

safer.” She might tout OxyContin’s 12-hour formulation to a prescriber. “You could say that with



38
     Crow, supra note 19.


                                                  30
                  Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 31 of 95




a shorter-acting medication that wears off after six hours, there was a greater chance the patient

was going to jump their dosing schedule and take an extra one a little earlier … We couldn’t say

[it was safer], but I remember we were told that doctors are smart people, they’re not stupid, they’ll

understand, they can read between the lines.”39

VII.       Project Turbocharge

           123.     In 2013, the year after the CIA expired, McKinsey urged a number of

transformational sales and marketing tactics that would further boost OxyContin sales. McKinsey

described these tactics to the Purdue board of directors in a series of updates entitled “Identifying

Granular Growth Opportunities for OxyContin” in July and August of 2013.

           124.     McKinsey dubbed their overall sales and marketing strategy for Purdue “Project

Turbocharge,” and urged the Sackler family and the board of directors to adopt it. Specifically,

McKinsey urged the board of directors to “make[] a clear go-no go decision to ‘Turbocharge the

Sales Engine.’”

           125.     McKinsey’s “Project Turbocharge” recommendations included revising the

existing process for targeting high-prescribing physicians, with a shift from targeting solely on the

basis of prescription deciles to considering additional factors. Based on its analysis, McKinsey told

Purdue that “[t]here is significant opportunity to slow the decline of OxyContin by calling on more

high-value physicians” and that “[t]he revenue upside from sales re-targeting and adherence could

be up to $250 million.”

           126.     The Sacklers were impressed with McKinsey’s work. On August 15, 2013, Richard

Sackler emailed Mortimer D.A. Sackler to say “the discoveries of McKinsey are astonishing.”




39
     Id. (alternation in original).


                                                  31
               Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 32 of 95




        127.     Eight days later, on August 23, 2013, McKinsey partners met with the Sackler

family—not the Purdue board of directors—in order to pitch Project Turbocharge. Dr. Arnab

Ghatak (“Ghatak”), one of the McKinsey partners leading the Purdue account, recounted the

meeting to fellow partner Elling in an email exchange: “[T]he room was filled only with family,

including the elder statesman Dr. Raymond [Sackler] . . . We went through exhibit by exhibit for

about 2 hrs . . . They were extremely supportive of the findings and our recommendations . . . and

wanted to strongly endorse getting going on our recommendations.”

        128.     Elling, a co-leader of the Purdue account, remarked in the same email

correspondence that McKinsey’s “findings were crystal clear to” the Sacklers, and that the

Sacklers “gave a ringing endorsement of ‘moving forward fast.’”

        129.     As a result of the Sackler family endorsement of McKinsey’s proposals, the

following      month   Purdue    implemented     Project    Turbocharge     based    on   McKinsey’s

recommendations. In adopting “Project Turbocharge,” Purdue acknowledged the improper

connotations of the name, and rebranded the initiative as “E2E: Evolve to Excellence.”40

        130.     Evolve to Excellence (“E2E”) was the theme of Purdue’s 2014 National Sales

Meeting.

        131.     CEO Stewart also told sales staff that board member Paolo Costa was a “champion

for our moving forward with a comprehensive ‘turbocharge’ process,” referring to McKinsey’s

plan.




40
  Regarding the name change, CEO Stewart wrote to McKinsey partners Rosiello and Ghatak on August
15, 2013: “Paolo Costa was especially engaged in the discussion and he (among others) will be a champion
for our moving forward with a comprehensive `turbocharge’ process — though we do need to find a better
and more permanently appropriate name.” (emphasis added).




                                                  32
                 Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 33 of 95




          132.     After Purdue adopted McKinsey’s recommendations, McKinsey continued to work

with Purdue sales and marketing staff reporting to Gasdia during Purdue’s implementation of

McKinsey’s recommendations.

          133.     In fact, the entire E2E initiative was overseen by McKinsey and some Purdue

executives, who together comprised the E2E Executive Oversight Team and Project Management

Office.

          134.     At the same time, the Sacklers were kept informed of the implementation of

McKinsey’s OxyContin strategy. According to a September 13, 2013 board agenda, the board of

directors discussed with the Sacklers the ongoing implementation of McKinsey’s sales tactics.

          135.     McKinsey’s Project Turbocharge, now re-named Evolve to Excellence, called for

a doubling of Purdue’s sales budget. Under McKinsey’s prior tutelage, Purdue’s promotional

spending had already skyrocketed. McKinsey’s influence on Purdue’s operations after the 2007

guilty plea is stark:




                                                 33
                Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 34 of 95




         136.     At the time of McKinsey’s first known work for Purdue, Purdue spent

approximately $5 million per quarter on sales and marketing. By the time McKinsey’s Project

Turbocharge had been implemented, total quarterly sales and marketing spending at Purdue

exceeded $45 million per quarter, an increase of 800%.

         137.     Project Turbocharge continued despite the arrival of a new CEO at Purdue. On

January 17, 2014, new CEO Mark Timney (“Timney”) received reports from McKinsey

emphasizing that, in order to increase profits, Purdue must again increase the number of sales visits

to “high-value” prescribers, i.e., those that prescribe the most OxyContin.41

         138.     McKinsey also urged, consistent with their granular approach, that sales

representatives devote two-thirds of their time to selling OxyContin and one-third of their time

selling Butrans, another Purdue product. Previously, the split had been fifty-fifty.

         139.     Purdue implemented McKinsey’s suggestion.

VIII. McKinsey’s Efforts Triple OxyContin Sales

         140.     Purdue got what it wanted out of McKinsey. Between 2008 and 2016, Purdue

distributed in excess of $4 billion to the Sackler family, with $877 million distributed in 2010

alone.

         141.     These distributions would not have been possible without McKinsey’s work

dramatically increasing OxyContin sales. The Sacklers were aware of the value McKinsey


41
  In fact, recent deposition testimony suggests McKinsey may have even been responsible for the fact
that Timney was given the CEO job at Purdue in the first place. On October 30, 2020, Timney provided
the following testimony:
                 Q:     Are you familiar with McKinsey & Company?
                 A:     I decline to answer on the ground that I may not be compelled to be a witness
                        against myself in any proceeding.
                 Q:     Did individuals at McKinsey assist you in getting hired as the CEO of Purdue?
                 A:     I decline to answer on the ground that I may not be compelled to be a witness
                        against myself in any proceeding. (emphasis added).


                                                    34
                  Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 35 of 95




provided: on December 2, 2013, CEO Stewart informed Kathe Sackler and Purdue Vice President

of Sales and Marketing Gasdia that Project Turbocharge “was already increasing prescriptions and

revenue.” These results were already being realized before the strategy was fully deployed as the

theme of the 2014 National Sales Meeting.

           142.     McKinsey’s contributions to Purdue’s growth after 2007 are remarkable.

OxyContin sales should have naturally declined: the Department of Justice identified OxyContin

sales that were illegitimate because of Purdue’s conduct, and the Inspector General of HHS entered

into a CIA whereby Purdue was monitored to assure that those sales did not continue.

           143.     In 2007, the year of Purdue’s guilty plea, net sales of OxyContin totaled

approximately $1 billion.42

           144.     The guilty plea “did little to stem Purdue’s blistering growth rate.” In fact, by 2010,

after McKinsey was advising Purdue on how to maximize sales, OxyContin sales exceeded $3

billion: a tripling of revenue from OxyContin sales.43

           145.     Under McKinsey’s guidance, OxyContin would reach their all-time peak in 2013,

the year McKinsey proposed, and Purdue adopted, Project Turbocharge.44 That OxyContin sales

peaked in 2013 is especially notable, given that overall opioid prescriptions had already peaked

three years earlier, in 2010.45 McKinsey’s efforts added a final boost to OxyContin sales before

the eventual unraveling, and Purdue’s decision, in the end, to cease marketing the drug.



42
     Crow, supra note 19.
43
     Id.
44
  Phil McCausland & Tracy Connor, OxyContin Maker Purdue to Stop Promoting Opioids in Light of
Epidemic,     NBC         News      (updated       Feb.       10,      2018,  4:53       PM),
https://www.nbcnews.com/storyline/americas-heroinepidemic/oxycontin-maker-purdue-stop-
promoting-opioids-light-epidemic-n846726 (last accessed Mar. 30, 2021).
45
  Phil McCausland & Tracy Connor, OxyContin Maker Purdue to Stop Promoting Opioids in Light of
Epidemic, NBC News (updated Feb. 10, 2018, 4:53 PM), https://www.nbcnews.com/storyline/americas-


                                                      35
               Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 36 of 95




        146.     By 2018, with OxyContin sales in their inexorable decline, Purdue announced that

it would cease sending sales representatives to healthcare providers to promote OxyContin. The

ranks of sales representatives were cut back to 200 people—the approximate size of Purdue’s sales

staff prior to the initial launch of OxyContin.

        147.     In 2014, according to Purdue, there were 5.4 million OxyContin prescriptions

written, 80% for twelve-hour dosing. Of those prescriptions, more than half were for doses greater

than 60 milligrams per day.

IX.     McKinsey Acted to Maximize OxyContin Prescriptions Despite Knowing About the
        Dangers of Opioids

        148.     McKinsey has long maintained a Pharmaceuticals and Medical Products (“PMP”)

industry practice group dedicated to working with pharmaceutical companies. In 2003, when

McKinsey’s relationship with Purdue began, the PMP group was led by Michael Pearson

(“Pearson”). Pearson worked for McKinsey for 23 years and was a member of the firm’s

shareholder council (McKinsey’s equivalent of a board of directors) in addition to leading PMP

before departing McKinsey in 2008 to helm Valeant Pharmaceuticals.46

        149.     Pearson stated, “[a]t McKinsey pharmaceuticals was one of our biggest industry

groups.”47 Pearson was “not the quintessential suave and intellectual McKinsey partner. He was




heroinepidemic/oxycontin-maker-purdue-stop-promoting-opioids-light-epidemic-n846726 (last accessed
Mar. 30, 2021).
46
    John Gapper, McKinsey’s Fingerprints Are All Over Valeant, Fin. Times (Mar. 23, 2016),
https://www.ft.com/content/0bb37fd2-ef63-11e5-aff5-19b4e253664a (last accessed Mar. 30, 2021).
Notably, Rosiello, a McKinsey partner who was a co-lead of the Purdue account, went on to join Pearson at
Valeant Pharmaceuticals in 2015 as Chief Financial Officer.
47
   Michael Peltz, Mike Pearson’s New Prescription for the Pharmaceuticals Industry, Institutional Inv.
(Sept. 3, 2014), https://www.institutionalinvestor.com/article/b14zbjfm8nf1c4/mike-pearsons-new-
prescription-for-the-pharmaceuticals-industry#:~:text=cookies%20click%20proceed.-
Mike%20Pearson's%20New%20Prescription%20for%20the%20Pharmaceuticals%20Industry,on%20acq
uisitons %20than%20on%20R%26D (last accessed Mar. 30, 2021).


                                                   36
                 Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 37 of 95




loud and profane and was seen, in the words of one former colleague, as ‘sharp-edged and sharp

elbowed.’”48

          150.     Under his leadership, McKinsey’s knowledge and expertise in the pharmaceutical

industry was significant. By 2009, McKinsey described its capabilities: “We have an unparalleled

depth of both functional and industry expertise as well as breadth of geographical reach. Our scale,

scope, and knowledge allow us to address problems that no one else can. At heart, we are a network

of people who are passionate about taking on immense challenges that matter to leading

organizations, and often, to the world.”

          151.     In 2012, while advising Purdue, McKinsey described its health care capabilities as

follows: “Indeed, there is a doctor in the house. We have more than 1,700 consultants with

significant healthcare experience, including more than 150 physicians and 250 consultants with

advanced degrees in genetics, immunology, biochemical engineering, neurobiology, and other life

sciences. We also have 75 consultants with advanced degrees in public health, healthcare

management, and related fields.”

          152.     Purdue’s 2007 guilty plea put McKinsey on notice of Purdue’s misconduct. By that

time, although the full scale of the opioid epidemic was not yet clear, McKinsey had access to

public information indicating that OxyContin and other opioids pose significant risk of addiction

and misuse.

          153.     In February 2009, Dr. Art Van Zee, in his peer-reviewed article in the American

Journal of Public Health entitled “The Promotion and Marketing of OxyContin: Commercial

Triumph, Public Health Tragedy,” stated the matter plainly: “Compared with noncontrolled




48
     Gapper, supra note 45.



                                                   37
                   Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 38 of 95




drugs, controlled drugs, with their potential for abuse and diversion, pose different public health

risks when they are overpromoted and highly prescribed.49 By 2004, OxyContin had become the

most prevalent prescription opioid abused in the United States.50

           154.      Further, Dr. Van Zee identified the precise tactics that McKinsey deployed for

Purdue as a source of OxyContin misuse and abuse and suggested that regulation may be

appropriate to curtail its use: “The use of prescriber profiling data to target high-opioid

prescribers—coupled with very lucrative incentives for sales representatives—would seem to fuel

increased prescribing by some physicians—perhaps the most liberal prescribers of opioids and, in

some cases, the least discriminate.”51

           155.      Indeed, one reason that Purdue had knowledge that their own products were

addictive and dangerous is because McKinsey told them. On September 13, 2013 McKinsey

briefed Purdue on the ongoing concerns regarding OxyContin addiction and diversion among

prescribers:




49
   Art Van Zee, The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health
Tragedy,    99    Am. J.      Pub.     Health  221,   at    pp.   221,    225   (Feb.   2009),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2622774/pdf/221.pdf (last accessed Mar. 30, 2021)
(emphasis added).
50
     Id. at 224.
51
     Id. at 225.


                                                   38
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 39 of 95




       156.     In a PowerPoint slide entitled “Findings on messaging and positioning,” part of a

presentation to Purdue entitled “OxyContin growth opportunities: Phase 1 Final Report:

Diagnostic,” McKinsey noted that “most prescribers are concerned about abuse,” and that “most

physicians do not feel that [OxyContin] reformulation positively impacts their prescribing

behavior, and that diversion, abuse and regulatory concerns continue to weigh on prescribers.”

       157.     Rather than working to limit these disastrous effects, McKinsey treated doctors’

misgivings as obstacles to confront with new messaging.

       158.     McKinsey’s work further demonstrates its knowledge of the severity of the opioid

crisis. In June 2009, McKinsey’s work included “countering the emotional messages from mothers

with teenagers that overdosed on OxyContin.” Indeed, McKinsey’s mandate was to increase

Purdue’s opioid sales during a time when Purdue was obligated to restrict its previous marketing

strategies because those strategies had caused the overprescribing of opioids and the inevitable

consequences thereof.




                                               39
                 Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 40 of 95




          159.     Another indication that OxyContin sales should not be turbocharged: during

McKinsey’s work for Purdue, Purdue was unable to purchase product liability insurance to cover

its practice of selling OxyContin.

          160.     Marvin Bower (“Bower”), a founding father of McKinsey and managing director

of the firm from 1950 to 1967, instilled an ethos at McKinsey that has been reinforced throughout

the decades as a core value of the firm: “Deliver bad news if you must, but deliver it properly.”52

          161.     McKinsey’s work with Purdue, which began just after his death in 2003, would

have been unrecognizable to Bower, one of the founders of modern management consulting.

Instead of acknowledging the elephant in the room—that Purdue’s business was knowingly

maximizing the amount of addictive and deadly opioids sold in the United States—and delivered

that bad news properly to the client, McKinsey instead committed to partner with Purdue to

maximize opioid sales, the torpedoes be damned.

          162.     On October 23, 2017, the president of the United States declared the ongoing

nationwide opioid epidemic a “public health emergency.” Even at this late hour in the crisis,

McKinsey continued to propose solutions to the Sacklers and Purdue to further boost opioid sales.

These solutions were fashioned, in perfect McKinsey parlance, as “high impact interventions to

rapidly address market access challenges.”

          163.     A former McKinsey consultant described McKinsey’s work with Purdue as “the

banality of evil, M.B.A. edition … They knew what was going on. And they found a way to look

past it, through it, around it, so as to answer the only questions they cared about: how to make the

client money, and when the walls closed in, how to protect themselves.”53


52
     McDonald, supra note 22 at p. 35.
53
 Walt Bogdanich & Michael Forsythe, McKinsey Proposed Paying Pharmacy Companies Rebates for
OxyContin Overdoses, N.Y. Times (updated Dec. 17, 2020),


                                                40
                  Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 41 of 95




           164.     By 2018, McKinsey’s senior executives were becoming aware that they could face

liability for their opioid work. After the Commonwealth of Massachusetts filed suit against Purdue,

Elling wrote to Ghatak: “‘It probably makes sense to have a quick conversation with the risk

committee to see if we should be doing anything’ other than ‘eliminating all our documents and

emails. Suspect not but as things get tougher there someone might turn to us.’”54

           165.     Both Elling and Ghatak were put on administrative leave and then subsequently

fired following the results of an outside investigation into whether any material had been

destroyed.55

X.         Purdue’s 2020 Guilty Plea, McKinsey’s Apology and Settlement Agreements

           166.     On October 20, 2020, Purdue once again agreed with the United States Department

of Justice to plead guilty to improper marketing of OxyContin and other opioids. This time the

plea agreement concerned conduct from 2010 to 2018, the period during which McKinsey was

working closely with Purdue to implement McKinsey’s strategy.

           167.     Purdue agreed to plead guilty to defrauding health agencies, violating anti-kickback

laws, paying illegal kickbacks to doctors, and “using aggressive marketing tactics to convince

doctors to unnecessarily prescribe opioids – frivolous prescriptions that experts say helped fuel a

drug addiction crisis that has ravaged America for decades.”56



https://www.nytimes.com/2020/11/27/business/mckinsey-purdue-oxycontin-opioids.html?name=styln-
opioid&region=TOP_BANNER&block=storyline_menu_recirc&action=click&pgtype=Article&impressio
n_id=b 745da80-69ce-11eb-ba7f-1321124f4232&variant=1_Show (last accessed Mar. 30, 2021).
54
  See Michael Forsythe and Walt Bogdanich, McKinsey Settles for Nearly $600 Million Over Role in
Opioid Crisis (Feb. 3, 2021), https://www.nytimes.com/2021/02/03/business/mckinsey-opioids-
settlement.html (last accessed Mar. 30, 2021).
55
     Id.
56
  Jan Hoffman & Katie Benner, Purdue Pharma Pleads Guilty to Criminal Charges for Opioid Sales, N.Y.
Times (updated Dec. 17, 2020), https://www.nytimes.com/2020/10/21/health/purdue-opioids-criminal-
charges.html (last accessed Mar. 30, 2021).



                                                     41
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 42 of 95




       168.      The new plea agreement does not identify Purdue’s co-conspirators, and McKinsey

is not identified by name in the agreement. Instead, McKinsey is referred to as the “consulting

company.”

       169.      Purdue’s new guilty plea concerns Covered Conduct (as defined in the plea

agreement) that directly implicates McKinsey in the conspiracy. It is the same conduct described

in this Complaint.

       170.      Indeed, the plea agreement signed by McKinsey’s co-conspirator states bluntly:

“Purdue,    in    collaboration   with    [McKinsey],    implemented     many    of   [McKinsey’s]

recommendations.” (emphasis added).

       171.      Further, Purdue admitted that E2E “was overseen by [McKinsey] and some of

Purdue’s top executives through the creation of the E2E Executive Oversight Team (“EOT”) and

Project Management Office (“PMO”).” (emphasis added).

       172.      On December 5, 2020, McKinsey issued a rare public statement regarding its work

with a specific client on its website. The client was Purdue, and the statement was issued is

response to Purdue’s second guilty plea and recent media reports regarding McKinsey’s work

selling OxyContin after 2007:

                 As we look back at our client service during the opioid crisis, we recognize
                 that we did not adequately acknowledge the epidemic unfolding in our
                 communities or the terrible impact of opioid misuse and addiction on
                 millions of families across the country. That is why last year we stopped
                 doing any work on opioid-specific business, anywhere in the world

                 Our work with Purdue was designed to support the legal prescription and
                 use of opioids for patients with legitimate medical needs, and any
                 suggestion that our work sought to increase overdoses or misuse and worsen
                 a public health crisis is wrong. That said, we recognize that we have a
                 responsibility to take into account the broader context and implications of
                 the work that we do. Our work for Purdue fell short of that standard.




                                                 42
                 Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 43 of 95




                   We have been undertaking a full review of the work in question, including
                   into the 2018 email exchange which referenced potential deletion of
                   documents. We continue to cooperate fully with the authorities
                   investigating these matters.57

          173.     In February 2021, McKinsey reached a $573 million settlement with attorneys

general in 47 states, the District of Columbia and five territories. McKinsey also settled with

Washington for $13 million and West Virginia for $10 million.58 In March 2021, McKinsey

settled with Nevada for $45 million.59

XI.       McKinsey’s Work With Other Opioid Manufacturers

          174.     By the time McKinsey was working with Purdue on sales and marketing in 2009,

it already had extensive experience with opioids. As early as 2002, McKinsey was advising other

opioid manufacturers regarding methods to boost sales of their drugs.

          175.     On March 14, 2002 McKinsey prepared a confidential report for J&J regarding how

to market their opioid Duragesic. Incredibly, one of the recommendations McKinsey provided to

J&J was that they concentrate their sales and marketing efforts on doctors that were already

prescribing large amounts of Purdue’s OxyContin.60

          176.     McKinsey’s work with J&J, and its subsidiary Janssen Pharmaceuticals, Inc.

(“Janssen”), on Duragesic continued for more than a decade.




57
   McKinsey statement on its past work with Purdue Pharma, McKinsey & Co. (Dec. 5, 2020),
https://www.mckinsey.com/about-us/media/mckinsey-statement-on-its-past-work-with-purdue-pharma#
(last accessed Mar. 30, 2021).
58
     See Michael Forsythe, supra note 54.
59
  See Jonathan Stempel, McKinsey settles with holdout Nevada for $45 million over role in opioid crisis
(Mar. 22, 2021, 3:43 PM), https://www.reuters.com/article/us-usa-mckinsey-nevada/mckinsey-settles-
with-holdout-nevada-for-45-million-over-role-in-opioid-crisis-idUSKBN2BE2XH.
60
  Chris McGreal, Johnson & Johnson faces multibillion opioids lawsuit that could upend big pharma, The
Guardian (June 23, 2019), available at https://www.theguardian.com/us-news/2019/jun/22/johnson-and-
johnson-opioids-crisis-lawsuit-latest-trial (last accessed Mar. 30, 2021).


                                                  43
               Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 44 of 95




        177.       J&J was evidently satisfied with that work, as McKinsey also advised J&J and

Janssen on boosting sales of its’ Nucynta opioid in 2011. McKinsey proposed that J&J and Janssen

differentiate Nucynta from OxyContin on the basis of prescribers’ concerns about OxyContin’s

abuse liability.

        178.       McKinsey helped J&J and Janssen target its opioid marketing by identifying

“priority growth opportunities” and growth strategies for Duragesic.

        179.       In 2019, an Oklahoma state court found that McKinsey client J&J helped cause the

opioid epidemic in Oklahoma, ordering it to pay $465 million to help abate the crisis.

        180.       During the Oklahoma trial, evidence revealed that McKinsey asked J&J “[a]re we

properly targeting and influencing prescription behavior in pain clinics?” McKinsey recommended

“targeting and influencing” doctors who specifically treat back pain in the elderly and in long-term

care. McKinsey further advised J&J to move physicians who were “stuck” in prescribing less

potent opioids into prescribing stronger formulations.”61

        181.       McKinsey also designed and implemented for Mallinckrodt and Endo, marketing

plans similar to those it created for Purdue.62

XII.    McKinsey Benefitted From Increased Opioid Sales

        182.       McKinsey’s business is fueled by obtaining success for their clients, including the

Opioid Manufacturers. As the Opioid Manufacturers succeeded in increasing the sales of opioids,

McKinsey saw its revenue and profits increase.



61
  Walt Bogdanich, McKinsey Advised Johnson & Johnson on Increasing Opioid Sales (July 25, 2019),
https://www.nytimes.com/2019/07/25/business/mckinsey-johnson-and-johnson-opioids.html (last visited
Mar. 30, 2021).
62
  Pursuant to the Consent Judgement between McKinsey and the Commonwealth of Massachusetts,
McKinsey must produce to all communications with Purdue, Endo, J&J, and Mallinckrodt related to
opioids. Consent Judgment, available for download at https://www.mass.gov/doc/massachusetts-
mckinsey-consent-judgment/download (last visited Mar. 30, 2021).


                                                   44
                  Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 45 of 95




           183.     As discussed above, McKinsey’s strategy is to create long-term relationships with

its clients. McKinsey’s success in increasing opioid prescriptions has helped create long lasting,

and profitable, relationships with the Opioid Manufacturers.63

           184.     At the same time McKinsey was working for the Opioid Manufacturers, McKinsey

also consulted with governments and non-profits working to abate the opioid crisis – a crisis that

they helped to create, resulting in further profits McKinsey derived from the opioid crisis.

           185.     McKinsey designed and implemented strategies for the Opioid Manufacturers that

incentivized the Opioid Manufacturers to increase sales of not just their own opioid products, but

also those of their competitors. McKinsey was able to use its intricate knowledge of the sales and

marketing practices of opioid manufacturers, generally, and Purdue’s efforts to boost OxyContin,

specifically, to obtain and advise other opioid manufacturer clients. For example, McKinsey was

able to recommend to a competitor of Purdue that it boost its own opioid sales by following in the

footsteps of Purdue.

           186.     McKinsey has further benefitted financially through the increase in opioid

prescriptions and the development of the opioid crisis by way of its wholly owned hedge fund

affiliate, MIO Partners (“MIO”). MIO stands for McKinsey Investment Office, and only money

from McKinsey employees, partners, former, partners and family is allowed into the fund.64

           187.     MIO oversees its investments with a staff and 14-person board, which consists of

8 current or former McKinsey executives or directors.65 MIO’s investment managers are selected



63
 Bogdanich, supra note 61. When asked during the Oklahoma trial whether J&J continues to use
McKinsey, J&J’s corporate representative testified: “Yes, for different projects.”
64
     Celarier, supra note 37.
65
  Gretchen Morgenson, Consulting giant McKinsey allegedly fed the opiod crisis. Now an affiliate may
profit from treating addicts (Feb. 8, 2021 4:02 AM), https://www.nbcnews.com/news/us-
news/consulting-giant-mckinsey-allegedly-fed-opioid-crisis-now-affiliate-may-n1256969 (last accessed
Mar. 30, 2021).


                                                   45
                  Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 46 of 95




by MIO’s management to deploy its $14.6 billion.66 The investment managers are paid by

McKinsey.67

           188.     During the years that McKinsey was advising the Opioid Manufacturers and the

opioid crisis was developing, MIO invested in companies that benefited during the opioid crisis.68

           189.     Since 2010, a retirement fund managed by MIO has held a $108 million stake in

Deerfield Management Co., a health care investment firm.69 Two of Deerfield’s executives are

former McKinsey employees.70

           190.     During the time period MIO has invested in Deerfield, Deerfield has taken large

stakes in opioid manufacturers, in distributors of the drugs and in addiction treatment facilities.71

For example, in 2017, Deerfield was a 6 percent shareholder in Mallinckrodt, one of the opioid

manufacturers that hired McKinsey to perform consulting work.72

           191.     From 2011 to 2016, Deerfield held a stake – once valued at $90 million – in Teva

Pharmaceuticals, another opioid manufacturer.73 Deerfield also had stake in two pharmaceutical

distribution companies, McKesson and Cardinal, that distribute opioids throughout the United

States.74




66
     Id.
67
     Id.
68
     Id.
69
     Id.
70
     Id.
71
     Id.
72
     Id.
73
     Id.
74
     Id.


                                                   46
                  Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 47 of 95




           192.     MIO also owns 26 percent of Adamis Pharmaceuticals’ preferred shares, a

company that develops products to treat opioid overdoses.75

           193.     McKinsey will likely even benefit from the recent settlements with the state

attorneys general. Most of the settlement funds will be used to create state programs funding

addiction treatment centers and recovery services.76 Deerfield has invested $331 million in

Recovery Centers of America, an addiction treatment company with facilities in Massachusetts,

New Jersey, and Pennsylvania.77

XIII. Impact of McKinsey and the Opioid Manufacturers’ Conduct

           194.     McKinsey’s method of aggressive marketing of opioids to prescribers has

demonstrably exacerbated the opioid crisis. A recent Journal of American Medical Association

study analyzed the Centers for Medicare and Medicaid Services’ Open Payments database

regarding pharmaceutical company marketing efforts towards doctors, as well as CDC data on

prescription opioid overdose deaths and prescribing rates, in order to assess whether

pharmaceutical marketing of opioids to physicians affected the rate of prescription opioid overdose

deaths. Notably, the study analyzed these marketing practices beginning August 1, 2013 and

ending December 31, 2015.78

           195.     These dates are significant, as the study captures the same timeframe that

McKinsey’s Project Turbocharge was implemented at Purdue. The study noted “[p]hysician




75
     Id.
76
     Id.
77
     Id.
78
   Scott E. Hadland et al., Association of Pharmaceutical Industry Marketing of Opioid Products with
Mortality from Opioid-Related Overdoses, 2 JAMA Network 1 (Jan. 18, 2019),
https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2720914 (last accessed Mar. 30, 2021).


                                                 47
                    Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 48 of 95




prescribers are the most frequent source of prescription opioids for individuals who use opioids

nonmedically.”79

            196.      The study found that “increased county-level opioid marketing was associated with

elevated overdose mortality 1 year later, an association mediated by opioid prescribing rates; per

capita, the number of marketing interactions with physicians demonstrated a stronger

association with mortality than the dollar value of marketing.”80

            197.      Plaintiff’s Assignor and the putative Class Members, as third-party payers, have

been forced to incur substantial costs they otherwise would not have incurred but for McKinsey’s

conduct. Plaintiff’s Assignors and the putative Class Members have paid for fraudulently-induced

opioid prescriptions and treatments for enrollees who became addicted or dependent on opioids

that were obtained through McKinsey’s pattern of racketeering and fraudulent activity. Plaintiff’s

Assignor has paid over $2 million for OxyContin prescriptions alone.

                                FACTUAL ALLEGATIONS PERTAINING
                                  TO CLAIMS UNDER THE RICO ACT

I.          The Opioid Marketing Enterprise

            198.      McKinsey and the co-conspirators conducted and actively participated in conduct

of an enterprise through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(c).

Additionally, and in the alternative, McKinsey and the co-conspirators, through an agreement to

commit two or more predicate acts, conspired to conduct or participate in the conduct of an

enterprise through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(d). The

actions of McKinsey and the co-conspirators (otherwise known as the “Opioid Marketing

Enterprise Members”) were in furtherance of the enterprise and in violation of 18 U.S.C. § 1962(d).


79
     Id. at p. 2.
80
     Id. at p. 1 (emphasis added).


                                                     48
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 49 of 95




       199.     The Opioid Marketing Enterprise Members include McKinsey, Purdue, Rhodes,

J&J, Janssen, Endo, and Mallinckrodt. The Enterprise is an association-in-fact between the Opioid

Marketing Enterprise Members. The Enterprise is distinct from, albeit primarily conducted by,

McKinsey, through the aforementioned co-conspirators/ Opioid Marketing Enterprise Members,

and had an ongoing existence.

       200.     The purpose of the Enterprise was to unlawfully increase sales of opioids—and

grow   the     overall   prescription   painkiller    market—through   repeated   and   systematic

misrepresentations about the safety and efficacy of opioids for treating long-term chronic pain.

       201.     McKinsey as the leader of the Enterprise, created and implemented opioid

marketing plans for each of the Opioid Marketing Enterprise Members, that were designed to, and

did in fact, increase sales in the opioid prescription market. As addressed in detail above, the

strategy of increasing overall opioid sales directly benefitted each Opioid Marketing Enterprise

Member, including McKinsey.

       202.     In order to unlawfully increase the demand for opioids, the Opioid Marketing

Enterprise Members formed an association-in-fact enterprise (the “Opioid Marketing Enterprise”).

Through their personal relationships, the members of the Opioid Marketing Enterprise had the

opportunity to form and take actions in furtherance of the Opioid Marketing Enterprise’s common

purpose. The Opioid Marketing Enterprise Members’ substantial financial contribution to the

Opioid Marketing Enterprise, and the advancement of opioids-friendly messaging, fueled the U.S.

opioid epidemic.

       203.     As alleged in detail above, the Opioid Marketing Enterprise Members, through the

Opioid Marketing Enterprise, concealed the true risks and dangers of opioids from the medical

community and the public, including Plaintiff’s and the Class, and made misleading statements




                                                     49
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 50 of 95




and misrepresentations about opioids that downplayed the risk of addiction and exaggerated the

benefits of opioid use. The misleading statements included that: (1) addiction is rare among

patients taking opioids for pain; (2) addiction risk can be effectively managed; (3) symptoms of

addiction exhibited by opioid patients are actually symptoms of an invented condition, which the

Opioid Marketing Enterprise Members named “pseudoaddiction”; (4) withdrawal is easily

managed; (5) increased dosing presents no significant risks; (6) long-term use of opioids improves

function; (7) the risks of alternative forms of pain treatment are greater than the adverse effects of

opioids; (8) use of time-released dosing prevents addiction; and (9) abuse-deterrent formulations

provide a solution to opioid abuse.

       204.     The scheme devised, implemented and conducted by the Opioid Marketing

Enterprise Members was a common course of conduct designed to ensure that the Opioid

Marketing Enterprise Members unlawfully increased opioid sales – and the overall size of the

opioid market – through concealment and misrepresentations about the addictive nature and

effective use of the Opioid Marketing Enterprise Members’ drugs. The Opioid Marketing

Enterprise Members acted together for a common purpose and perpetuated the Opioid Marketing

Enterprise’s scheme.

       205.     There was regular communication between the Opioid Marketing Enterprise

Members in which information was shared, misrepresentations were coordinated, and payments

were exchanged. The Opioid Marketing Enterprise Members functioned as a continuing unit for

the purpose of implementing the Opioid Marketing Enterprise’s scheme and common purpose, and

each agreed and took actions to hide the scheme and continue its existence.

       206.     As public scrutiny and media coverage focused on how opioids ravaged

communities throughout the United States, McKinsey did not challenge Purdue or other




                                                 50
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 51 of 95




manufacturers’ misrepresentations, seek to correct their previous misrepresentations, terminate

their role in the Opioid Marketing Enterprise, nor disclose publicly that the risks of using opioids

for chronic pain outweighed their benefits and were not supported by medically acceptable

evidence. Instead, McKinsey continued to participate in the Opioid Marketing Enterprise for

financial gain.

       207.       The Opioid Marketing Enterprise Members engaged in certain discrete categories

of activities in furtherance of the common purpose of the Opioid Marketing Enterprise. The Opioid

Marketing Enterprise’s conduct in furtherance of the common purpose of the Opioid Marketing

Enterprise involved misrepresentations regarding the risk of addiction and safe use of prescription

opioids for long-term chronic.

       208.       The impact of the Opioid Marketing Enterprise’s scheme is still in place—i.e.,

opioids continue to be prescribed and used for chronic pain throughout the United States, including

in the Commonwealth of Massachusetts, and the epidemic continues to injure Plaintiff’s Assignor

and the Class and consume the resources of Plaintiff’s Assignor and the Class.

       209.       As a result, it is clear that the Opioid Marketing Enterprise Members, including

McKinsey, were each willing participants in the Opioid Marketing Enterprise, had a common

purpose and interest in the object of the scheme, and functioned within a structure designed to

effectuate the Enterprise’s purpose.

II.               The Conduct of the Opioid Marketing Enterprise Violated Civil RICO

       210.       From at least 2004 to the present, each of the Opioid Marketing Enterprise

Members exerted control over the Opioid Marketing Enterprise and participated in the operation

or management of the affairs of the Opioid Marketing Enterprise, directly or indirectly, in the

following ways:




                                                 51
    Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 52 of 95




       a.        Creating and providing a body of deceptive, misleading and unsupported

medical and popular literature about opioids that: (i) understated the risks and overstated

the benefits of long-term use; (ii) appeared to be the result of independent, objective

research; and (iii) was thus more likely to be relied upon by physicians, patients, and third-

party payers;

       b.        Creating and providing a body of deceptive, misleading and unsupported

electronic and print advertisements about opioids that: (i) understated the risks and

overstated the benefits of long-term use; (ii) appeared to be the result of independent,

objective research; and (iii) was thus more likely to be relied upon by physicians, patients,

and third-party payers;

       c.        Creating and providing a body of deceptive, misleading and unsupported

sales and promotional training materials about opioids that: (i) understated the risks and

overstated the benefits of long-term use; (ii) appeared to be the result of independent,

objective research; and (iii) was thus more likely to be relied upon by physicians, patients,

and third-party payers;

       d.        Devised and implemented marketing schemes that included targeting and

misleading physicians, unlawfully incentivizing sales representatives to maximize

prescriptions and dosages, and evading regulatory constraints;

       e.        Disseminating many of their false, misleading, imbalanced, and

unsupported statements through unbranded materials that appeared to be independent

publications; and

       f.        Using front groups and key opinion leaders (“KOLs”) to mislead the public

about opioids.




                                         52
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 53 of 95




       211.     The scheme devised and implemented by the Opioid Marketing Enterprise

Members amounted to a common course of conduct intended to increase sales of opioid

prescriptions – and the overall size of the opioid market, which ultimately benefited all Members

of the Enterprise, including McKinsey. The scheme was a continuing course of conduct, and many

aspects of it continue through to the present.

III.   Pattern of Racketeering Activity

       212.     The Opioid Marketing Enterprise Members’ scheme described herein was

perpetrated, in part, through multiple acts of mail fraud and wire fraud, constituting a pattern of

racketeering activity as described herein.

       213.     The pattern of racketeering activity used by the Opioid Marketing Enterprise

Members and the Opioid Marketing Enterprise involved thousands of separate instances of the use

of the U.S. Mail or interstate wire facilities in furtherance of the unlawful Opioid Marketing

Enterprise, including essentially uniform misrepresentations, concealments and material omissions

regarding the beneficial uses and non-addictive qualities for the long-term treatment of chronic,

non-acute, and non-cancer pain, with the goal of profiting from the increased sales of the Opioid

Marketing Enterprise Members’ drugs that occurred because consumers, prescribers, regulators,

Plaintiff’s Assignor, and the Class Members relied on the Opioid Marketing Enterprise Members’

misrepresentations.

       214.     Each of these fraudulent mailings and interstate wire transmissions constitutes

racketeering activity and collectively, these violations constitute a pattern of racketeering activity,

through which the Opioid Marketing Enterprise Members defrauded and intended to defraud

consumers, prescribers, regulators, Plaintiff’s Assignor, the Class, and other intended victims.




                                                  53
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 54 of 95




       215.     The Opioid Marketing Enterprise Members devised and knowingly carried out an

illegal scheme and artifice to defraud by means of materially false or fraudulent pretenses,

representations, promises, or omissions of material facts regarding the safe, non-addictive and

effective use of opioids for long-term chronic, non-acute, and non-cancer pain. The Opioid

Marketing Enterprise Members and members of the Opioid Marketing Enterprise knew that these

representations deviated from the FDA-approved use of these drugs and were not supported by

actual evidence. The Opioid Marketing Enterprise Members intended that their common purpose

and scheme to defraud would, and did, use the U.S. Mail and interstate wire facilities with the

specific intent to advance, and for the purpose of executing, their illegal scheme.

       216.     By intentionally concealing the material risks and affirmatively misrepresenting the

benefits of using opioids for chronic pain, the Opioid Marketing Enterprise Members engaged in

a fraudulent and unlawful course of conduct constituting a pattern of racketeering activity.

       217.     The Opioid Marketing Enterprise Members’ use of the U.S. Mail and interstate wire

facilities to perpetrate the opioids marketing scheme involved thousands of communications,

publications, representations, statements, electronic transmissions, payments, including, inter alia:

                a.    Marketing materials about opioids and their risks and benefits, which the

       Opioid Marketing Enterprise Members sent to health care providers, transmitted through

       the internet and television, published, and transmitted to front groups and KOLs located

       across the United States, including in the Commonwealth of Massachusetts. For example,

       marketing materials promoting the notion that opioids can provide “freedom” and “peace

       of mind” to its users, or that opioids are “hope in a bottle;”

                b.    Written representations and telephone calls among the Opioid Marketing

       Enterprise Members and between the Opioid Marketing Enterprise Members and front




                                                 54
    Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 55 of 95




groups regarding the misrepresentations, marketing statements, and claims about opioids,

including the non-addictive, safe use of opioids for chronic, long-term pain generally;

       c.     Written representations and telephone calls among the Opioid Marketing

Enterprise Members and between the Opioid Marketing Enterprise Members and KOLs

regarding the misrepresentations, marketing statements, and claims about opioids,

including the non-addictive, safe use of chronic, long-term pain generally;

       d.     E-mails, telephone calls, and written communications among the Opioid

Marketing Enterprise Members and between the Opioid Marketing Enterprise Members

and front groups agreeing to or implementing the opioids marketing scheme;

       e.     E-mails, telephone calls, and written communications among the Opioid

Marketing Enterprise Members and between the Opioid Marketing Enterprise Members

and the KOLs agreeing to or implementing the opioids marketing scheme;

       f.     Communications among the Opioid Marketing Enterprise Members and

between the Opioid Marketing Enterprise Members, front groups, and the media regarding

the publication, drafting, and dissemination of treatment guidelines as part of the Opioid

Marketing Enterprise;

       g.     Written and oral communications directed to the public throughout the

country, including to Plaintiff’s Assignor and the Class, that fraudulently misrepresented

the risks and benefits of using opioids for chronic pain;

       h.     Receipts of increased profits sent through the U.S. Mail and interstate wire

facilities—the wrongful proceeds of the scheme; and

       i.     Financial payments between the Opioid Marketing Enterprise Members.




                                         55
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 56 of 95




       218.     In addition to the above-referenced predicate acts, it was intended by and

foreseeable to the Opioid Marketing Enterprise Members that the front groups and the KOLs

would distribute publications throughout the U.S. Mail and interstate wire facilities that claimed

the benefits of using opioids for chronic pain outweighed the risks of doing so.

       219.     To achieve the common goal and purpose of the Opioid Marketing Enterprise, the

Opioid Marketing Enterprise Members and members of the Opioid Marketing Enterprise hid from

the consumers, prescribers, regulators, Plaintiff’s Assignor, and the Class: (a) the fraudulent nature

of the Opioid Marketing Enterprise Members’ marketing scheme; (b) the fraudulent nature of

statements made by the Opioid Marketing Enterprise Members and by their KOLs, front groups,

and other third parties regarding the safety and efficacy of prescription opioids; and (c) the true

nature of the relationship between the members of the Opioid Marketing Enterprise.

       220.     The Opioid Marketing Enterprise Members, and each member of the Opioid

Marketing Enterprise agreed, with knowledge and intent, to the overall objective of the Opioid

Marketing Enterprise Members’ fraudulent scheme and participated in the common course of

conduct to commit acts of fraud and indecency in marketing prescription opioids.

       221.     Indeed, for the Opioid Marketing Enterprise Members’ fraudulent scheme to work,

each of them had to agree to implement similar tactics regarding fraudulent marketing of

prescription opioids. This conclusion is supported by the fact that opioid manufacturers among the

Opioid Marketing Enterprise Members financed, supported, and worked through the same KOLs

and front groups, and often collaborated on and mutually supported the same publications,

Continuing Medical Education programs (CMEs), presentations, and prescription guidelines.

       222.     The Opioid Marketing Enterprise Members’ predicate acts all had the purpose of

creating the opioid epidemic that substantially injured Plaintiff’s Assignor and the Class, while




                                                 56
                  Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 57 of 95




simultaneously generating billion-dollar revenue and profits for the Opioid Marketing Enterprise

Members. The predicate acts were committed or caused to be committed by the Opioid Marketing

Enterprise Members through their participation in the Opioid Marketing Enterprise and in

furtherance of its fraudulent scheme.

                              TOLLING OF STATUTES OF LIMITATIONS

           223.     At all times relevant to this Complaint, McKinsey and Purdue took active steps to

conceal their unlawful activities, including through the conspiracy alleged herein. For example,

and without limitation, McKinsey and Purdue concealed their efforts to (i) circumvent the

restrictions of the CIA in order to increase the sale of opioids; and (ii) further boost the sale of

opioids after the expiration of the CIA, including through “Project Turbocharge” and “Evolve to

Excellence.” McKinsey, Purdue, and the other Opioid Manufacturers further undertook active

efforts to deceive Plaintiff’s Assignor, the Class, and the general public, thus concealing their

unlawful conduct, including by making unfair and/or deceptive representations about the use of

opioids to treat chronic and non-cancer pain, creating and implementing a deceptive opioid

marketing strategy, omitting or concealing material facts, and failing to correct prior

misrepresentations and omissions about the purported benefits and risks of opioids.

           224.     Discovery Rule: McKinsey’s consulting services were given confidentially, and

the content of those services was not public. Plaintiff’s Assignor could not have knowledge of the

scope, magnitude, and unlawful nature of McKinsey’s conduct until 2020, when documents

produced in the Purdue bankruptcy proceeding revealed details regarding McKinsey’s role in

advising Purdue and working with Purdue to implement the unlawful conduct detailed in this

Complaint.81



81
     See Bogdanich & Forsythe, supra note 52.


                                                   57
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 58 of 95




       225.     Information in the public domain was insufficient to place Plaintiff’s Assignor and

the Class on inquiry notice of McKinsey’s unlawful, unfair, and deceptive activities prior to 2020.

For these reasons, any statutes of limitations applicable to the claims of Plaintiff’s Assignor and

the Class did not begin to run and have been tolled until 2020.

       226.     Fraudulent Concealment: The statutes of limitation were further tolled by the

doctrine of fraudulent concealment. McKinsey, Purdue, and the other Opioid Manufacturers

actively concealed the existence of their unlawful scheme, including through false or misleading

representations. Despite the requirements of the CIA, which restrained Purdue from making any

deceptive or misleading claims about OxyContin, McKinsey devised a strategy and worked with

Purdue to implement the strategy to maximize the sale of opioids, including through deceptive and

misleading claims regarding the risks, efficacy, and medical necessity of opioids, generally, and

Purdue’s opioids, specifically. McKinsey knew these representations were false, made recklessly

without knowledge of the truth, and/or had no reasonable ground for believing such assertions, but

devised and implemented a strategy to spread these deceptive and misleading claims to health care

providers, consumers, Plaintiff’s Assignor, the Class, and the public in order to boost sales of

opioids, including Oxycontin, despite the public impression that Purdue had corrected its conduct

as a result of the CIA.

       227.     McKinsey and the Opioid Manufacturers were deliberate in taking steps to conceal

their conspiratorial behavior and active role in the deceptive marketing and the oversupply of

opioids through overprescribing and suspicious sales, all of which fueled the opioid epidemic

       228.     McKinsey’s fraudulent concealment prevented Plaintiff’s Assignor and the Class

from discovering the scope, magnitude, and unlawful nature of McKinsey’s conduct until 2020,

when documents produced in the Purdue bankruptcy proceeding revealed details regarding




                                                58
                Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 59 of 95




McKinsey’s role in advising Purdue and working with Purdue to implement the unlawful conduct

detailed in this Complaint.

         229.     Continuing Tort: McKinsey is estopped from relying on any statute of limitations

defense because its illegal, deceptive, and fraudulent practices as alleged herein, which were

continuing in nature, have created continuing and repeated injuries to Plaintiff’s Assignor and the

Class.

                           CLASS REPRESENTATION ALLEGATIONS

I.       Class Definition

         230.     Under Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this class

action on its own behalf and on behalf of all Class Members nationwide. Plaintiff seeks class

certification of the claims alleged in this action and judgment for damages against McKinsey for

itself and on behalf of the Class.

         231.     The Class is defined as follows, and consists of:

                  All third-party payers in the United States and its territories who that
                  sustained Costs, as defined herein, related to the prescription and/or
                  consumption by their enrollees of opioids. Such Costs include the purchase
                  or reimbursement of some or all of the purchase price of said opioids, as
                  well as the monies paid or reimbursed for addiction, dependence, or
                  overdose treatment related to such opioid use by the third-party payers’
                  enrollees (the “Class”).

                  The Class includes any entities that possess the rights to recovery and/or
                  reimbursement of the above-referenced Costs from the above referenced
                  third-party payers.

                  Excluded from the Class are: McKinsey; any parent, subsidiary, or affiliate
                  of McKinsey; any entity in which McKinsey has or had a controlling
                  interest, or which McKinsey otherwise controls or controlled; any officer,
                  directors, employee, legal representative, predecessor, successor, or assign
                  of McKinsey.




                                                   59
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 60 of 95




       232.     In the alternative, Plaintiffs allege sub-classes for all third-party payers in each

State, territory, or possession—or combination(s) of States, territories, or possessions to the extent

these Jurisdictions’ applicable laws are substantially similar and can be grouped together for

purposes of class treatment—who paid any amount of money for improperly prescribed and/or

administered opioid drugs and expenses associated with the treatment opioid addiction.

II.    Requirements of Federal Rule of Civil Procedure 23(a)

       233.     Federal Rule of Civil Procedure 23(a) provides for class certification where the

representative plaintiff demonstrates that:

                1. The class is so numerous that joinder of all members is impracticable;

                2. There are questions of law or fact common to the class;

                3. The claims or defense of the representative parties are typical of the claims or
                   defenses of the class; and

                4. The representative parties will fairly and adequately protect the interests of the
                   class.

       A.       Numerosity

       234.     On information and belief, the Class includes hundreds of third-party payers,

throughout the United States, including the Commonwealth of Massachusetts, such that individual

joinder of each Class Member is impracticable.

       B.       Commonality

       235.     Plaintiff and the Class Members assert claims that raise common questions of law

and fact.

       236.     Some of the common questions of law and fact include:

                a.     Whether McKinsey participated in the conduct alleged herein;

                b.     Whether McKinsey engaged in a pattern of deceptive, fraudulent and/or
                       improper activity;



                                                 60
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 61 of 95




                c.     Whether McKinsey and the Co-Conspirators constitute an enterprise within
                       the meaning of 18 U.S.C. § 1961(4);

                d.     Whether McKinsey and the Co-Conspirators formed the Opioid Marketing
                       Enterprise for the purpose of effectuating their fraudulent schemes;

                e.     Whether the Opioid Marketing Enterprise used the U.S. mails and interstate
                       wire facilities to carry out its fraudulent scheme;

                f.     Whether the Opioid Marketing Enterprise engaged in a pattern of
                       racketeering activity;

                g.     Whether McKinsey used or invested income from their racketeering
                       activities to establish an enterprise in violation of 18 U.S.C. § 1962(a);

                h.     Whether McKinsey conducted or participated in the affairs of an enterprise
                       through a pattern of racketeering in violation of 18 U.S.C. § 1962(c);

                i.     Whether McKinsey’s conduct, in whole or in part, has substantially affected
                       interstate and intrastate commerce;

                j.     Whether McKinsey engaged in conduct that violated the federal
                       racketeering laws as alleged herein;

                k.     Whether McKinsey’s conduct was unfair or deceptive, in violation of the
                       state consumer protection laws alleged herein;

                l.     Whether McKinsey has been unjustly enriched; and

                m.     Whether Plaintiff’s Assignor and the Class Members were injured by
                       McKinsey’s conduct and, if so, the appropriate class-wide measure of
                       damages.

       237.     The common questions identified above predominate over questions, if any, that

may affect only individual Class Members.

       238.     McKinsey subjected Plaintiff’s Assignor and the Class Members to the same harm

and did so in the same manner.

       C.       Typicality

       239.     Plaintiff’s claims are typical of the claims of the Class Members because they are

based on the same legal theory, arise from the similarity, uniformity, and common purpose of



                                                61
               Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 62 of 95




McKinsey’s unlawful conduct, and are not subject to any unique defenses. As a result of

McKinsey’s wrongful conduct, the Class Members sustained damages in the same manner as

Plaintiff.

        240.     Plaintiff’s claims are typical of the Class Members, in that they share the above-

referenced facts and legal claims or questions with Class Members, there is a sufficient relationship

between the damage to Plaintiff’s Assignor and McKinsey’s conduct affecting Class Members,

and Plaintiff has no interests adverse to the interests of the other Class Members.

        D.       Adequacy of Representation

        241.     Plaintiff and its attorneys will fairly and adequately protect and represent the

interests of the Class. Plaintiff is a member of the Class defined above, is committed to the active

and vigorous prosecution of this action and has retained competent counsel experienced in

litigation of this nature.

        242.     There is no hostility of interests between Plaintiff and the Class and there will be

no difficulty in the management of this litigation as a class action.

III.    Requirements of Federal Rule of Civil Procedure 23(b)

        243.     Questions of fact or law common to Plaintiff’s and the Class Members’ claims

predominate over any questions of law or fact affecting only individual Class Members. All claims

by Plaintiff and Class Members arise from the McKinsey’s common course of unlawful conduct.

The predominating questions of law and fact include those set forth above in Paragraph 236.

        244.     Common issues predominate where, as here, liability can be determined on a class-

wide basis, even if there might be the need for some individualized damages determinations. As a

result, in determining whether common questions predominate, courts focus on the liability issue,




                                                  62
                 Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 63 of 95




and if the liability issue is common to the class, as it is in this case, common questions will be held

to predominate over individual questions.

          245.     A class action is superior to other available methods for the fair and efficient

adjudication of this litigation because a class action is the most manageable and efficient way to

resolve the individual claims of each Class Member.

          246.     Specifically, a class action is the superior method of adjudicating Plaintiff’s and the

Class Members’ claims because it will provide Class Members with what may be their only

economically viable remedy. Moreover, there are no known Class Members who are interested in

individually controlling the prosecution of separate actions. In addition, a class action will

concentrate all litigation in one forum, which will conserve judicial and party resources with no

unusual manageability problems, because issues regarding McKinsey’s liability and the nature of

Class Members’ damages will be determined by class-wide proof, while the amounts of Class

Members’ damages will be determined by class-wide methods of data processing and computation.

                                          CLAIMS FOR RELIEF

                                        COUNT I
                            VIOLATIONS OF RICO, 18 U.S.C. § 1962(c)

          247.     Plaintiff incorporates by reference paragraphs 1 through 246 as if fully set forth

herein.

          248.     Plaintiff brings this Count on behalf of itself and the Class.

          249.     At all relevant times, McKinsey is and has been a “person,” pursuant to 18 U.S.C.

§ 1961(3), who conducted the affairs of an enterprise through a pattern of racketeering activity, in

violation of 18 U.S.C. § 1962(c).

          250.     Plaintiff’s Assignor and the members of the Class are “persons,” pursuant to 18

U.S.C. § 1961(3), who were injured in its business or property as a result of McKinsey’s wrongful



                                                     63
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 64 of 95




conduct.

       251.      The enterprise is an association-in-fact within the meaning of 18 U.S.C. § 1961(4),

consisting of McKinsey and the Opioid Marketing Enterprise Members. All entities are persons

within the meaning of 18 U.S.C. § 1961(3) and acted to enable McKinsey to carry-out the common

purpose of the Opioid Marketing Enterprise, i.e., to unlawfully increase profits the sales of opioid

prescriptions. Through the racketeering activities of the Opioid Marketing Enterprise, the Opioid

Marketing Enterprise Members sought to further the common purpose of the enterprise through a

fraudulent scheme to change prescriber habits and public perception about the safety and efficacy

of opioid use.

       252.      The enterprise functioned as an ongoing organization and continuing unit. The

enterprise was created and/or used as a tool to effectuate a pattern of racketeering activity. Each

of the Opioid Marketing Enterprise Members, including McKinsey, is a “person” distinct from the

enterprise.

       253.      Each of the Opioid Marketing Enterprise Members conducted and participated in

the conduct of the Opioid Marketing Enterprise by playing a distinct role in furthering the

enterprise’s common purpose of increasing profits and sales through the knowing and intentional

dissemination of false and misleading information about the safety and efficacy of long-term

opioid use, and the risks and symptoms of addiction, in order to increase the market for prescription

opioids by changing prescriber habits and public perceptions.

       254.      Specifically, the Opioid Marketing Enterprise Members each worked together to

coordinate the enterprise’s goals and conceal their role, and the enterprise’s existence, from the

public by, among other things, (i) funding, editing, and distributing publications that supported

and advanced their false messages; (ii) funding KOLs to further promote their false messages; and




                                                 64
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 65 of 95




(iii) tasking their own employees to direct deceptive marketing materials and pitches directly at

physicians.

       255.     Further, each of the Opioid Marketing Enterprise Members had systematic links to,

and personal relationships with, each other through joint participation in lobbying groups, trade

industry organizations, contractual relationships and continuing coordination of activities. The

systematic links and personal relationships that were formed and developed allowed members of

the Opioid Marketing Enterprise the opportunity to form the common purpose and agree to conduct

and participate in the conduct of the Opioid Marketing Enterprise. Specifically, each of the Opioid

Marketing Enterprise Members coordinated their efforts through the same KOLs and front groups,

based on their agreement and understanding that the front groups and KOLs were industry friendly

and would work together with the Opioid Marketing Enterprise Members to advance the common

purpose of the Opioid Marketing Enterprise; and each of the individuals and entities who formed

the Opioid Marketing Enterprise acted to enable the common purpose and fraudulent scheme of

the Opioid Marketing Enterprise.

       256.     At all relevant times, the Opioid Marketing Enterprise: (a) had an existence separate

and distinct from each Opioid Marketing Defendant and its members; (b) was separate and distinct

from the pattern of racketeering in which the Opioid Marketing Enterprise Members engaged; (c)

was an ongoing and continuing organization consisting of individuals, persons, and legal entities,

including each of the Opioid Marketing Enterprise Members; (d) was characterized by

interpersonal relationships between and among each member of the Opioid Marketing Enterprise;

and (e) had sufficient longevity for the enterprise to pursue its purpose and functioned as a

continuing unit.

       257.     The enterprise engaged in and affected interstate commerce, because, inter alia, it




                                                 65
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 66 of 95




marketed, promoted, sold, or provided opioids prescriptions throughout the United States.

       258.     McKinsey exerted control over the enterprise and has participated in the operation

and management of the affairs of the enterprise in coordination with the various Opioid Marketing

Enterprise members.

       259.     The Opioid Marketing Enterprise Members conducted and participated in the

conduct of the Opioid Marketing Enterprise through a pattern of racketeering activity that

employed the use of mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and §

1343 (wire fraud). McKinsey’s scheme consisted of, inter alia, making misleading statements and

misrepresentations about opioids that downplayed the risk of addiction and exaggerated the

benefits of opioid use. The misleading statements included that: (1) addiction is rare among

patients taking opioids for pain; (2) addiction risk can be effectively managed; (3) symptoms of

addiction exhibited by opioid patients are actually symptoms of an invented condition, which the

Opioid Marketing Enterprise Members named “pseudoaddiction”; (4) withdrawal is easily

managed; (5) increased dosing presents no significant risks; (6) long-term use of opioids improves

function; (7) the risks of alternative forms of pain treatment are greater than the adverse effects of

opioids; (8) use of time-released dosing prevents addiction; and (9) abuse-deterrent formulations

provide a solution to opioid abuse.

       260.     The Opioid Marketing Enterprise Members each committed, conspired to commit,

and/or aided and abetted in the commission of at least two predicate acts of racketeering activity

(i.e., violations of 18 U.S.C. §§ 1341 and 1343) within the past ten years. The conduct of the

enterprise described above constitutes “racketeering activity” within the meaning of 18 U.S.

§1961(1). The multiple acts of racketeering activity that the Opioid Marketing Enterprise Members

committed, or aided and abetted in the commission of, were related to each other, posed a threat




                                                 66
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 67 of 95




of continued racketeering activity, and therefore constitute a “pattern of racketeering activity”

within the meaning of 18 U.S. §1961(5). The racketeering activity was made possible by the

Opioid Marketing Enterprise Members’ regular use of the facilities, services, distribution channels,

and employees of the Opioid Marketing Enterprise, the U.S. Mail, and interstate wire facilities.

The Opioid Marketing Enterprise Members participated in the scheme to defraud by using mail,

telephones, and the Internet to transmit communications and payments in interstate or foreign

commerce.

       261.     The Opioid Marketing Enterprise Members’ predicate acts of racketeering (18

U.S.C. § 1961(1)) include, but are not limited to:

                a.     Mail Fraud: The Opioid Marketing Enterprise Members violated 18 U.S.C.

       § 1341 by sending or receiving, or by causing to be sent and/or received, materials via U.S.

       mail or commercial interstate carriers for the purpose of executing the unlawful scheme to

       design, manufacture, market, and sell the prescription opioids by means of false pretenses,

       misrepresentations, promises, and omissions.

                b.     Wire Fraud: The Opioid Marketing Enterprise Members violated 18 U.S.C.

       § 1343 by transmitting and/or receiving, or by causing to be transmitted and/or received,

       materials by wire for the purpose of executing the unlawful scheme to design, manufacture,

       market, and sell the prescription opioids by means of false pretenses, misrepresentations,

       promises, and omissions.

       262.     As summarized herein, the Opioid Marketing Enterprise Members used the mail

and wires to send or receive thousands of communications, publications, representations,

statements, electronic transmissions, and payments to carry out the Opioid Marketing Enterprise’s

fraudulent scheme.




                                                67
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 68 of 95




       263.     Because the Opioid Marketing Enterprise Members disguised their participation in

the enterprise, and worked to keep even the enterprise’s existence secret so as to give the false

appearance that their false messages reflected the views of independent third parties, many of the

precise dates of the Opioid Marketing Enterprise’s uses of the U.S. Mail and interstate wire

facilities (and corresponding predicate acts of mail and wire fraud) have been hidden and cannot

be alleged without access to the books and records maintained by the Opioid Marketing Enterprise

Members, front groups, and KOLs. Indeed, an essential part of the successful operation of the

Opioid Marketing Enterprise alleged herein depended upon secrecy. However, Plaintiff has

described the occasions on which the Opioid Marketing Enterprise Members disseminated

misrepresentations and false statements to consumers, prescribers, regulators, Plaintiff’s

Assignor’s, and the Class, and how those acts were in furtherance of the scheme.

       264.     Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including consumers, prescribers, regulators, Plaintiff’s Assignor,

and the Class. The Opioid Marketing Enterprise Members calculated and intentionally crafted the

scheme and common purpose of the Opioid Marketing Enterprise to ensure their own profits

remained high. In designing and implementing the scheme, the Opioid Marketing Enterprise

Members understood and intended that those in the distribution chain rely on the integrity of the

pharmaceutical companies and ostensibly neutral third parties to provide objective and scientific

evidence regarding the Opioid Marketing Enterprise Members’ products.

       265.     The Opioid Marketing Enterprise Members’ pattern of racketeering activity alleged

herein, and the Opioid Marketing Enterprise are separate and distinct from each other. Likewise,

the Opioid Marketing Enterprise Members are distinct from the Opioid Marketing Enterprise




                                                 68
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 69 of 95




       266.     The racketeering activities conducted by the Opioid Marketing Enterprise Members

amounted to a common course of conduct, with a similar pattern and purpose, intended to deceive

consumers, prescribers, regulators, Plaintiff’s Assignor, and the Class. Each separate use of the

U.S. Mail and/or interstate wire facilities employed by the Opioid Marketing Enterprise was

related, had similar intended purposes, involved similar participants and methods of execution and

had the same results affecting the same victims, including consumers, prescribers, regulators,

Plaintiff, and the Class. The Opioid Marketing Enterprise Members have engaged in the pattern of

racketeering activity for the purpose of conducting the ongoing business affairs of the Opioid

Marketing Enterprise.

       267.     Each of the Opioid Marketing Enterprise Members aided and abetted others in the

violations of the above laws, thereby rendering them indictable as principals in the 18 U.S.C. §§

1341 and 1343 offenses.

       268.     As described herein, the Opioid Marketing Enterprise Members engaged in pattern

of related and continuous predicate acts for years. The predicate acts constituted a variety of

unlawful activities, each conducted with the common purpose of obtaining significant money and

revenue from the marketing and sale of the highly addictive and dangerous drugs. The predicate

acts also had the same or similar results, participants, victims, and methods of commission. The

predicate acts were related and not isolated events.

       269.     McKinsey’s motive in creating and operating the Opioid Marketing Enterprise was

to obtain additional revenues from the marketing and sale of opioid prescriptions. This scheme

was designed to, and did, cause Plaintiff’s Assignor and the putative Class Members to pay for

opioid prescriptions and/or addiction treatment, without being fully informed about the true risks

of opioids.




                                                69
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 70 of 95




       270.     The Opioid Marketing Enterprise Members’ violations of law and their pattern of

racketeering activity directly and proximately caused Plaintiff’s Assignor and the Class injury in

their business and property. The Opioid Marketing Enterprise Members’ pattern of racketeering

activity logically, substantially and foreseeably caused an opioid epidemic. The injuries of

Plaintiff’s Assignor and the Class, as described herein, were not unexpected, unforeseen, or

independent. Rather, as Plaintiff alleges, the Opioid Marketing Enterprise Members knew that the

opioids were unsuited to treatment of long-term chronic, non-acute, and non-cancer pain, or for

any other use not approved by the FDA and knew that opioids were highly addictive and subject

to abuse. Nevertheless, the Opioid Marketing Enterprise Members engaged in a scheme of

deception that utilized the mail and wires in order to carry-out the Opioid Marketing Enterprises’

fraudulent scheme, thereby increasing sales of their opioid products.

       271.     It was foreseeable and expected that the Opioid Marketing Enterprise Members

creating and then participating in the Opioid Marketing Enterprise through a pattern or

racketeering activities to carry-out their fraudulent scheme would lead to a nationwide opioid

epidemic, including increased opioid addiction and overdose.

       272.     The Opioid Marketing Enterprise’s misleading marketing and failure to prevent

prescription opioid diversion damaged Plaintiff’s Assignor and the Class. As a result of

McKinsey’s conduct, and in particular, its pattern of racketeering activity, Plaintiff’s Assignor and

the Class Members have been injured in their business and/or property in multiple ways, including

but not limited to paying for opioid prescriptions and expenses relating to the treatment of opioid

addiction for their Enrollees.

       273.     By virtue of these violations of 18 U.S.C. § 1962(c), McKinsey is liable to Plaintiff

and the Class Members for three times the damages sustained, plus the costs of this suit, including




                                                 70
                 Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 71 of 95




reasonable attorney’s fees.

          274.     By reason of the foregoing, and as a direct and proximate result of McKinsey’s

fraudulent misrepresentations, Plaintiff’s Assignor and the Class Members suffered damages.

Plaintiff and the Class are entitled to compensatory damages, equitable and declaratory relief,

punitive damages, costs, and reasonable attorneys’ fees.

                                        COUNT II
                              CONSPIRACY TO VIOLATE RICO
                         PROVISIONS VIOLATION OF 18 U.S.C. § 1962(d)

          275.     Plaintiff incorporates by reference paragraphs 1 through 274 as if fully set forth

herein.

          276.     Plaintiff brings this Count on behalf of itself and the Class.

          277.     Section 1962(d) of RICO provides that it “shall be unlawful for any person to

conspire to violate any of the provisions of subsection (a), (b) or (c) of this section.”

          278.     McKinsey and the Opioid Marketing Enterprise Members violated § 1962(d) by

conspiring to violate 18 U.S.C. § 1962(c). The object of this conspiracy was to conduct or

participate in, directly or indirectly, the conduct of the affairs of the Opioid Marketing Enterprise

described previously through a pattern of racketeering activity. McKinsey conspired with the

Opioid Marketing Enterprise Members, inter alia, McKinsey directors and executives, sales

representatives, KOL physicians receiving kickbacks for prescribing opioid drugs and for

recruiting other physicians to prescribe opioid drugs, un-named co-conspirator physicians, un-

named co-conspirator pharmacies, and other as of yet unknown entities that participated in the

conspiracy, such as information technology contractors who set up systems masking numbers used

to contact third-party payers to promote and obtain payment for opioid drugs for off-label

prescription use.




                                                     71
                Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 72 of 95




         279.     McKinsey and the Opioid Marketing Enterprise Members, engaged in numerous

overt and predicate fraudulent racketeering acts in furtherance of the conspiracy, including

material misrepresentations and omissions designed to defraud Plaintiff’s Assignors and the Class

of money.

         280.     The nature of McKinsey and the Opioid Marketing Enterprise Members’ acts,

material misrepresentations, and omissions in furtherance of the conspiracy gives rise to an

inference that they not only agreed to the objective of an 18 U.S.C. § 1962(d) violation of RICO

by conspiring to violate 18 U.S.C. § 1962(c), but they were aware that their ongoing fraudulent

and extortionate acts have been and are part of an overall pattern of racketeering activity.

         281.     As a direct and proximate result of McKinsey’s and the Opioid Marketing

Enterprise Members’ overt acts and predicate acts in furtherance of violating 18 U.S.C. § 1962(d)

by conspiring to violate 18 U.S.C. § 1962(c), Plaintiff’s Assignor and the members of the Class

have been and are continuing to be injured in their business or property as set forth more fully

above.

         282.     McKinsey and the Opioid Marketing Enterprise Members sought to and have

engaged in the commission of overt acts, including the following unlawful racketeering predicate

acts discussed extensively herein, including but not limited to:

            a. Multiple instances of mail and wire fraud violations of 18 U.S.C. §§ 1341 and 1342;

            b. Multiple instances of mail fraud violations of 18 U.S.C. §§ 1341 and 1346;

            c. Multiple instances of wire fraud violations of 18 U.S.C. §§ 1341 and 1346; and

            d. Multiple instances of unlawful activity in violation of 18 U.S.C. § 1952.

         283.     By virtue of these violations of 18 U.S.C. § 1962(d), McKinsey is liable to Plaintiff

and the Class for three times the damages Plaintiff’s Assignor and the Class Members have




                                                   72
                 Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 73 of 95




sustained, plus the cost of this suit, including reasonable attorney’s fees.

          284.     By reason of the foregoing, and as a direct and proximate result of McKinsey’s

fraudulent scheme, Plaintiff’s Assignor and the Class have suffered damages. Plaintiff and the

Class are entitled to compensatory damages, punitive damages, costs and reasonable attorneys’

fees.

                                     COUNT III
                 VIOLATION OF STATE CONSUMER PROTECTION STATUES

          285.     Plaintiff incorporates by reference paragraphs 1 through 284 as if fully set forth

herein.

          286.     Plaintiff brings this Count on behalf of itself and the Class.

                          Florida Deceptive and Unfair Trade Practices Act
                                    Fla. Stat. §§ 501.201, et seq.

          287.     The Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”) prohibits

“[u]nfair methods of competition, unconscionable acts or practices, and unfair or deceptive acts or

practices in the conduct of any trade or commerce ...” Fla. Stat. § 501.204(1).

          288.     As detailed above, in the course of their business, McKinsey engaged in unfair,

unconscionable and deceptive acts or practices in violation of the above-noted provisions of

FDUTPA by misleading the public, including Plaintiff’s Assignors and the Class, regarding the

purported benefits and risks of opioids.

          289.     McKinsey’s conduct alleged in this Complaint occurred throughout the United

States, including in the State of Florida.

          290.     McKinsey owed and continues to owe Plaintiff’s Assignor and Class Members a

duty to refrain from the above-described unfair and deceptive practices.

          291.     McKinsey knew or should have known that its conduct was in violation of




                                                     73
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 74 of 95




FDUTPA.

       292.     McKinsey, at all times relevant to this Complaint, directly and/or through its

creation and implementation, together with the Opioid Manufacturers, of the Opioid

Manufacturers’ marketing strategy, violated FDUTPA by making unfair and/or deceptive

representations about the use of opioids to treat chronic and non-cancer pain. McKinsey, directly

and/or through its creation and implementation, together with the Opioid Manufacturers, of the

Opioid Manufacturers’ marketing strategy, also omitted or concealed material facts and failed to

correct prior misrepresentations and omissions about the purported benefits and risks of opioids.

In addition, McKinsey’s silence regarding the full risks of opioid use constituted deceptive conduct

prohibited by FDUTPA.

       293.     McKinsey’s     unfair   and   deceptive   acts   or   practices,   omissions    and

misrepresentations were material to Plaintiff’s Assignor and the Class Members and were likely

to and did, in fact, deceive regulators and reasonable consumers, including the Plaintiff’s Assignor

and the Class Members.

       294.     Plaintiff’s Assignor and the Class Members have paid money for health care costs

associated with prescription opioids for chronic pain. Plaintiff’s Assignor and the Class Members

have also paid significant sums of money treating those covered by its health insurance for other

opioid-related health costs.

       295.     But for these unfair methods of competition, unconscionable acts, and unfair and/or

deceptive acts or practices in the conduct of trade or commerce, Plaintiff’s Assignor and the Class

Members would not have incurred the costs related to the epidemic caused by McKinsey, as fully

described above.

       296.     Plaintiff, on behalf of itself and the Class Members, is entitled to recover actual




                                                74
               Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 75 of 95




damages under Fla. Stat. § 501.211(2) and attorneys’ fees under Fla. Stat. § 501.2105(1).

        297.     Plaintiff, on behalf of itself and the Class Members, also seeks any other just and

proper relief available under the FDUTPA.

         Massachusetts Regulation of Business Practice & Consumer Protection Act
                        Mass. Gen. Laws Ann. ch. 93A, §§ 1, et seq.

        298.     The Massachusetts Regulation of Business Practice and Consumer Protection Act

(“Massachusetts CPA”) makes unfair methods of competition and unfair or deceptive acts or

practices in the conduct of any trade or commerce unlawful. Mass. Gen. Laws Ann. ch. 93A, §

2(a).

        299.     As detailed above, in the course of their business, McKinsey engaged in unfair or

deceptive acts or practices in violation of the above-noted provisions of the Massachusetts CPA

by misleading the public, including Plaintiff’s Assignors and the Class, regarding the purported

benefits and risks of opioids.

        300.     McKinsey’s conduct alleged in this Complaint occurred throughout the United

States, including in the Commonwealth of Massachusetts.

        301.     McKinsey owed and continues to owe Plaintiff’s Assignors and Class Members a

duty to refrain from the above-described unfair and deceptive practices.

        302.     McKinsey knew or should have known that its conduct was in violation of the

Massachusetts CPA.

        303.     McKinsey, at all times relevant to this Complaint, directly and/or through its

creation and implementation, together with the Opioid Manufacturers, of the Opioid

Manufacturers’ marketing strategy, violated Massachusetts CPA by making unfair and/or

deceptive representations about the use of opioids to treat chronic and non-cancer pain. McKinsey,

directly and/or through its creation and implementation, together with the Opioid Manufacturers,



                                                 75
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 76 of 95




of the Opioid Manufacturers’ marketing strategy, also omitted or concealed material facts and

failed to correct prior misrepresentations and omissions about the purported benefits and risks of

opioids. In addition, McKinsey’s silence regarding the full risks of opioid use constituted deceptive

conduct prohibited by the Massachusetts CPA.

       304.     McKinsey’s      unfair   and   deceptive   acts   or   practices,   omissions    and

misrepresentations were material to Plaintiff’s Assignor and the Class Members and were likely

to and did, in fact, deceive regulators and reasonable consumers, including the Plaintiff’s Assignor

and the Class Members.

       305.     Plaintiff’s Assignor and the Class Members have paid money for health care costs

associated with prescription opioids for chronic pain. Plaintiff’s Assignor and the Class Members

have also paid significant sums of money treating those covered by its health insurance for other

opioid-related health costs.

       306.     But for these unfair methods of competition and unfair and/or deceptive acts or

practices in the conduct of trade or commerce, Plaintiff’s Assignor and the Class Members would

not have incurred the costs related to the epidemic caused by McKinsey, as fully described above.

       307.     Because McKinsey’s unfair and deceptive practices caused actual harm to

Plaintiff’s Assignor and the Class Members, Plaintiff, on behalf of itself and the Class Members

seeks recovery of actual damages, discretionary double or treble damages, reasonable attorneys’

fees and costs, and all other proper and just relief available under the Massachusetts CPA.

                               Michigan Consumer Protection Act
                               Mich. Comp. Laws §§ 445.902, et seq.

       308.     Under the Michigan Consumer Protection Act (“Michigan CPA”), “failing to reveal

a material fact, the omission of which tends to mislead or deceive the consumer, and which fact

could not reasonably be known by the consumer” is an unfair, unconscionable, or deceptive



                                                 76
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 77 of 95




method act or practice. Mich. Comp. Laws § 445.903(s).

       309.     As detailed above, in the course of their business, McKinsey engaged in unfair,

unconscionable and deceptive acts or practices in violation of the above-noted provisions of the

Michigan CPA by failing to disclose material facts regarding the purported benefits and risks of

opioids.

       310.     McKinsey’s conduct alleged in this Complaint occurred throughout the United

States, including in the State of Michigan.

       311.     McKinsey owed and continues to owe Plaintiff’s Assignors and Class Members a

duty to refrain from the above-described unfair and deceptive practices.

       312.     McKinsey knew or should have known that its conduct was in violation of the

Michigan CPA.

       313.     McKinsey, at all times relevant to this Complaint, directly and/or through its

creation and implementation, together with the Opioid Manufacturers, of the Opioid

Manufacturers’ marketing strategy, violated the Michigan CPA by making unfair and/or deceptive

representations about the use of opioids to treat chronic and non-cancer pain. McKinsey, directly

and/or through its creation and implementation, together with the Opioid Manufacturers, of the

Opioid Manufacturers’ marketing strategy, also omitted or concealed material facts and failed to

correct prior misrepresentations and omissions about the purported benefits and risks of opioids.

In addition, McKinsey’s silence regarding the full risks of opioid use constituted deceptive conduct

prohibited by the Michigan CPA.

       314.     Plaintiff’s   Assignor   and   the    Class     Members     relied     on   McKinsey’s

misrepresentations regarding the benefits and risks of opioids.

       315.     McKinsey’s      unfair   and   deceptive      acts   or   practices,   omissions   and




                                                 77
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 78 of 95




misrepresentations were material to Plaintiff’s Assignor and the Class Members and were likely

to and did, in fact, deceive regulators and reasonable consumers, including the Plaintiff’s Assignor

and the Class Members.

       316.     Plaintiff’s Assignor and the Class Members have paid money for health care costs

associated with prescription opioids for chronic pain. Plaintiff’s Assignor and the Class Members

have also paid significant sums of money treating those covered by its health insurance for other

opioid-related health costs.

       317.     But for these unfair methods of competition and unfair and/or deceptive acts or

practices in the conduct of trade or commerce, Plaintiff’s Assignor and the Class Members would

not have incurred the costs related to the epidemic caused by McKinsey, as fully described above.

       318.     Plaintiff, on behalf of itself and the Class Members, seeks monetary relief against

McKinsey measured as the greater of (a) actual damages in an amount to be determined at trial

and (b) statutory damages in the amount of $250 Plaintiff and each Class Member, plus reasonable

attorneys’ fees and any other just and proper relief available under Mich. Comp. Laws § 445.911.

       319.     Plaintiff, on behalf of itself and the Class Members, also seeks punitive damages

because McKinsey carried out despicable conduct with willful and conscious disregard of the

rights and safety of others. McKinsey maliciously and egregiously mislead the public, including

Plaintiff’s Assignor and the Class Members, regarding the purported benefits and risks of opioids

McKinsey’s conduct constitutes malice, oppression, and fraud, warranting punitive damages.

              Minnesota Private Attorney General Statute & Consumer Fraud Act
                            Minn. Stat. §§ 8.31, et seq. & § 325F.69

       320.     The Minnesota Prevention of Consumer Fraud Act (“Minnesota CFA”) prohibits

“[t]he act, use, or employment by any person of any fraud, false pretense, false promise,

misrepresentation, misleading statement or deceptive practice, with the intent that others rely



                                                78
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 79 of 95




thereon in connection with the sale of any merchandise, whether or not any person has in fact been

misled, deceived, or damaged thereby ....” Minn. Stat. § 325F.69(1).

       321.     As detailed above, in the course of their business, McKinsey engaged in unfair,

unconscionable and deceptive acts or practices in violation of the above-noted provisions of the

Minnesota CFA by misleading the public, including Plaintiff’s Assignors and the Class, regarding

the purported benefits and risks of opioids.

       322.     McKinsey’s conduct alleged in this Complaint occurred throughout the United

States, including in the State of Minnesota.

       323.     McKinsey owed and continues to owe Plaintiff’s Assignors and Class Members a

duty to refrain from the above-described unfair and deceptive practices.

       324.     McKinsey knew or should have known that its conduct was in violation of the

Minnesota CFA.

       325.     McKinsey, at all times relevant to this Complaint, directly and/or through its

creation and implementation, together with the Opioid Manufacturers, of the Opioid

Manufacturers’ marketing strategy, violated the Minnesota CFA by making false and misleading

representations about the use of opioids to treat chronic and non-cancer pain. McKinsey, directly

and/or through its creation and implementation, together with the Opioid Manufacturers, of the

Opioid Manufacturers’ marketing strategy, also omitted or concealed material facts and failed to

correct prior misrepresentations and omissions about the purported benefits and risks of opioids.

In addition, McKinsey’s silence regarding the full risks of opioid use constituted deceptive conduct

prohibited by the Minnesota CFA.

       326.     McKinsey’s    unfair   and     deceptive   acts   or   practices,   omissions   and

misrepresentations were material to Plaintiff’s Assignor and the Class Members and were likely




                                                 79
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 80 of 95




to and did, in fact, deceive regulators and reasonable consumers, including the Plaintiff’s Assignor

and the Class Members.

       327.     Plaintiff’s Assignor and the Class Members have paid money for health care costs

associated with prescription opioids for chronic pain. Plaintiff’s Assignor and the Class Members

have also paid significant sums of money treating those covered by its health insurance for other

opioid-related health costs.

       328.     But for these unfair methods of competition and unfair and/or deceptive acts or

practices in the conduct of trade or commerce, Plaintiff’s Assignor and the Class Members would

not have incurred the costs related to the epidemic caused by McKinsey, as fully described above.

       329.     Pursuant to Minn. Stat. § 8.31(3)(a), Plaintiff, on behalf of itself and the Class

Members, seeks actual damages, attorneys’ fees, and any other just and proper relief available

under the Minnesota Private Attorney General Statute.

       330.     Plaintiff, on behalf of itself and the Class Members, also seeks punitive damages

under Minn. Stat. § 549.20(1)(a) given the clear and convincing evidence that McKinsey’s acts

show deliberate disregard for the rights or safety of others.

                               Nebraska Consumer Protection Act
                                Neb. Rev. Stat. §§ 59-1601, et seq.

       331.     The Nebraska Consumer Protection Act (“Nebraska CPA”) prohibits “unfair or

deceptive acts or practices in the conduct of any trade or commerce.” Neb. Rev. Stat. § 59-1602.

       332.     As detailed above, in the course of their business, McKinsey engaged in unfair,

unconscionable and deceptive acts or practices in violation of the above-noted provisions of the

Nebraska CPA by misleading the public, including Plaintiff’s Assignors and the Class, regarding

the purported benefits and risks of opioids.

       333.     McKinsey’s conduct alleged in this Complaint occurred throughout the United



                                                 80
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 81 of 95




States, including in the State of Nebraska.

       334.     McKinsey owed and continues to owe Plaintiff’s Assignors and Class Members a

duty to refrain from the above-described unfair and deceptive practices.

       335.     McKinsey knew or should have known that its conduct was in violation of the

Nebraska CPA.

       336.     McKinsey, at all times relevant to this Complaint, directly and/or through its

creation and implementation, together with the Opioid Manufacturers, of the Opioid

Manufacturers’ marketing strategy, violated Nebraska CPA by making unfair and/or deceptive

representations about the use of opioids to treat chronic and non-cancer pain. McKinsey, directly

and/or through its creation and implementation, together with the Opioid Manufacturers, of the

Opioid Manufacturers’ marketing strategy, also omitted or concealed material facts and failed to

correct prior misrepresentations and omissions about the purported benefits and risks of opioids.

In addition, McKinsey’s silence regarding the full risks of opioid use constituted deceptive conduct

prohibited by the Nebraska CPA.

       337.     McKinsey’s     unfair   and   deceptive   acts   or   practices,   omissions    and

misrepresentations were material to Plaintiff’s Assignor and the Class Members and were likely

to and did, in fact, deceive regulators and reasonable consumers, including the Plaintiff’s Assignor

and the Class Members.

       338.     Plaintiff’s Assignor and the Class Members have paid money for health care costs

associated with prescription opioids for chronic pain. Plaintiff’s Assignor and the Class Members

have also paid significant sums of money treating those covered by its health insurance for other

opioid-related health costs.

       339.     But for these unfair methods of competition and unfair and/or deceptive acts or




                                                81
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 82 of 95




practices in the conduct of trade or commerce, Plaintiff’s Assignor and the Class Members would

not have incurred the costs related to the epidemic caused by McKinsey, as fully described above.

       340.     Because McKinsey’s conduct caused injury to Plaintiff’s Assignor and the Class

Members’ property through violations of the Nebraska CPA, Plaintiff, on behalf of itself and the

Class Members, seeks recovery of actual damages, as well as enhanced damages up to $1,000,

court costs, attorneys’ fees, and any other just and proper relief available under Neb. Rev. Stat. §

59-1609.

                             Nevada Deceptive Trade Practices Act
                              Nev. Rev. Stat. §§ 598.0903, et seq.

       341.     The Nevada Deceptive Trade Practices Act (“Nevada DTPA”) prohibits deceptive

trade practices, including unfair trade practices actionable at common law. Nev. Rev. Stat. §

598.0903(2).

       342.     As detailed above, in the course of their business, McKinsey engaged in unfair,

unconscionable and deceptive acts or practices in violation of the above-noted provisions of the

Nevada DTPA by misleading the public, including Plaintiff’s Assignors and the Class, regarding

the purported benefits and risks of opioids.

       343.     McKinsey’s conduct alleged in this Complaint occurred throughout the United

States, including in the State of Nevada.

       344.     McKinsey owed and continues to owe Plaintiff’s Assignors and Class Members a

duty to refrain from the above-described unfair and deceptive practices.

       345.     McKinsey knew or should have known that its conduct was in violation of the

Nevada DTPA.

       346.     McKinsey, at all times relevant to this Complaint, directly and/or through its

creation and implementation, together with the Opioid Manufacturers, of the Opioid



                                                82
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 83 of 95




Manufacturers’ marketing strategy, violated the Nevada DTPA by making unfair and/or deceptive

representations about the use of opioids to treat chronic and non-cancer pain. McKinsey, directly

and/or through its creation and implementation, together with the Opioid Manufacturers, of the

Opioid Manufacturers’ marketing strategy, also omitted or concealed material facts and failed to

correct prior misrepresentations and omissions about the purported benefits and risks of opioids.

In addition, McKinsey’s silence regarding the full risks of opioid use constituted deceptive conduct

prohibited by the Nevada DTPA.

       347.     McKinsey’s       unfair   and   deceptive   acts   or   practices,   omissions   and

misrepresentations were material to Plaintiff’s Assignor and the Class Members and were likely

to and did, in fact, deceive regulators and reasonable consumers, including the Plaintiff’s Assignor

and the Class Members.

       348.     Plaintiff’s Assignor and the Class Members have paid money for health care costs

associated with prescription opioids for chronic pain. Plaintiff’s Assignor and the Class Members

have also paid significant sums of money treating those covered by its health insurance for other

opioid-related health costs.

       349.     But for these unfair methods of competition and unfair and/or deceptive acts or

practices in the conduct of trade or commerce, Plaintiff’s Assignor and the Class Members would

not have incurred the costs related to the epidemic caused by McKinsey, as fully described above.

       350.     Plaintiff, on behalf of itself and the Class Members, seeks actual damages, punitive

damages, court costs, attorneys’ fees, and all other appropriate and available remedies under

Nevada law.

                               New Mexico Unfair Trade Practices Act
                                 N.M. Stat. Ann. §§ 57-12-1, et seq.

       351.     The New Mexico Unfair Trade Practices Act (“New Mexico UTPA”) makes



                                                  83
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 84 of 95




unlawful “using exaggeration, innuendo or ambiguity as to a material fact or failing to state a

material fact if doing so deceives or tends to deceive.” N.M. Stat. Ann. § 57-12-2(D)(14).

       352.     As detailed above, in the course of their business, McKinsey engaged in unfair,

unconscionable and deceptive acts or practices in violation of the above-noted provisions of the

New Mexico UTPA by misleading the public, including Plaintiff’s Assignors and the Class,

regarding the purported benefits and risks of opioids.

       353.     McKinsey’s conduct alleged in this Complaint occurred throughout the United

States, including in the State of New Mexico.

       354.     McKinsey owed and continues to owe Plaintiff’s Assignors and Class Members a

duty to refrain from the above-described unfair and deceptive practices.

       355.     McKinsey knew or should have known that its conduct was in violation of the New

Mexico UTPA.

       356.     McKinsey, at all times relevant to this Complaint, directly and/or through its

creation and implementation, together with the Opioid Manufacturers, of the Opioid

Manufacturers’ marketing strategy, violated the New Mexico UTPA by making unfair and/or

deceptive representations about the use of opioids to treat chronic and non-cancer pain. McKinsey,

directly and/or through its creation and implementation, together with the Opioid Manufacturers,

of the Opioid Manufacturers’ marketing strategy, also omitted or concealed material facts and

failed to correct prior misrepresentations and omissions about the purported benefits and risks of

opioids. In addition, McKinsey’s silence regarding the full risks of opioid use constituted deceptive

conduct prohibited by the New Mexico UTPA.

       357.     McKinsey’s     unfair   and   deceptive    acts   or   practices,   omissions    and

misrepresentations were material to Plaintiff’s Assignor and the Class Members and were likely




                                                 84
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 85 of 95




to and did, in fact, deceive regulators and reasonable consumers, including the Plaintiff’s Assignor

and the Class Members.

       358.     Plaintiff’s Assignor and the Class Members have paid money for health care costs

associated with prescription opioids for chronic pain. Plaintiff’s Assignor and the Class Members

have also paid significant sums of money treating those covered by its health insurance for other

opioid-related health costs.

       359.     But for these unfair methods of competition and unfair and/or deceptive acts or

practices in the conduct of trade or commerce, Plaintiff’s Assignor and the Class Members would

not have incurred the costs related to the epidemic caused by McKinsey, as fully described above.

       360.     Because McKinsey’s unconscionable, willful conduct caused actual harm to

Plaintiff’s Assignor and the Class Members, Plaintiff, on behalf of itself and the Class Members,

seeks recovery of actual damages or $100, whichever is greater, discretionary treble damages,

punitive damages, and reasonable attorneys’ fees and costs, as well as all other proper and just

relief available under the New Mexico UTPA.

                               North Dakota Consumer Fraud Act
                               N.D. Cent. Code §§ 51-15-02, et seq.

       361.     The North Dakota Consumer Fraud Act (“North Dakota CFA”) makes unlawful the

“act, use, or employment by any person of any deceptive act or practice, fraud, false pretense, false

promise, or misrepresentation, with the intent that others rely thereon in connection with the sale

or advertisement of any merchandise, whether or not any person has in fact been misled, deceived,

or damaged thereby, is declared to be an unlawful practice.” N.D. Cent. Code § 51-15-02.

       362.     As detailed above, in the course of their business, McKinsey engaged in unfair,

unconscionable and deceptive acts or practices in violation of the above-noted provisions of the

North Dakota CFA by misleading the public, including Plaintiff’s Assignors and the Class,



                                                 85
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 86 of 95




regarding the purported benefits and risks of opioids.

       363.     McKinsey’s conduct alleged in this Complaint occurred throughout the United

States, including in the State of North Dakota.

       364.     McKinsey owed and continues to owe Plaintiff’s Assignors and Class Members a

duty to refrain from the above-described unfair and deceptive practices.

       365.     McKinsey knew or should have known that its conduct was in violation of the North

Dakota CFA.

       366.     McKinsey, at all times relevant to this Complaint, directly and/or through its

creation and implementation, together with the Opioid Manufacturers, of the Opioid

Manufacturers’ marketing strategy, violated the North Dakota CFA by making unfair and/or

deceptive representations about the use of opioids to treat chronic and non-cancer pain. McKinsey,

directly and/or through its creation and implementation, together with the Opioid Manufacturers,

of the Opioid Manufacturers’ marketing strategy, also omitted or concealed material facts and

failed to correct prior misrepresentations and omissions about the purported benefits and risks of

opioids. In addition, McKinsey’s silence regarding the full risks of opioid use constituted deceptive

conduct prohibited by the North Dakota CFA.

       367.     McKinsey’s     unfair   and   deceptive    acts   or   practices,   omissions    and

misrepresentations were material to Plaintiff’s Assignor and the Class Members and were likely

to and did, in fact, deceive regulators and reasonable consumers, including the Plaintiff’s Assignor

and the Class Members.

       368.     Plaintiff’s Assignor and the Class Members have paid money for health care costs

associated with prescription opioids for chronic pain. Plaintiff’s Assignor and the Class Members

have also paid significant sums of money treating those covered by its health insurance for other




                                                  86
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 87 of 95




opioid-related health costs.

       369.     But for these unfair methods of competition and unfair and/or deceptive acts or

practices in the conduct of trade or commerce, Plaintiff’s Assignor and the Class Members would

not have incurred the costs related to the epidemic caused by McKinsey, as fully described above.

       370.     As a result of McKinsey’s conduct, under the North Dakota CFA, McKinsey is

liable to Plaintiff and the Class Members for treble damages in amounts to be proven at trial,

attorneys’ fees, costs, and disbursements, and any other just and proper available relief under the

North Dakota CFA.

              Pennsylvania Unfair Trade Practices and Consumer Protection Law
                              73 Pa. Cons. Stat. §§ 201-1, et seq.

       371.     The Pennsylvania Unfair Trade Practices and Consumer Protection Law

(“Pennsylvania UTPCPL”) prohibits “unfair or deceptive acts or practices,” including “[e]ngaging

in any other fraudulent or deceptive conduct which creates a likelihood of confusion or of

misunderstanding.” 73 Pa. Cons. Stat. § 201-2(4).

       372.     As detailed above, in the course of their business, McKinsey engaged in unfair,

unconscionable and deceptive acts or practices in violation of the above-noted provisions of the

Pennsylvania UTPCPL by misleading the public, including Plaintiff’s Assignors and the Class,

regarding the purported benefits and risks of opioids.

       373.     McKinsey’s conduct alleged in this Complaint occurred throughout the United

States, including in the State of Pennsylvania.

       374.     McKinsey owed and continues to owe Plaintiff’s Assignors and Class Members a

duty to refrain from the above-described unfair and deceptive practices.

       375.     McKinsey knew or should have known that its conduct was in violation of the

Pennsylvania UTPCPL.



                                                  87
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 88 of 95




       376.     McKinsey, at all times relevant to this Complaint, directly and/or through its

creation and implementation, together with the Opioid Manufacturers, of the Opioid

Manufacturers’ marketing strategy, violated the Pennsylvania UTPCPL by making unfair and/or

deceptive representations about the use of opioids to treat chronic and non-cancer pain. McKinsey,

directly and/or through its creation and implementation, together with the Opioid Manufacturers,

of the Opioid Manufacturers’ marketing strategy, also omitted or concealed material facts and

failed to correct prior misrepresentations and omissions about the purported benefits and risks of

opioids. In addition, McKinsey’s silence regarding the full risks of opioid use constituted deceptive

conduct prohibited by the Pennsylvania UTPCPL.

       377.     Plaintiff’s    Assignor   and   the    Class     Members     relied     on   McKinsey’s

misrepresentations regarding the benefits and risks of opioids.

       378.     McKinsey’s       unfair   and   deceptive      acts   or   practices,   omissions   and

misrepresentations were material to Plaintiff’s Assignor and the Class Members and were likely

to and did, in fact, deceive regulators and reasonable consumers, including the Plaintiff’s Assignor

and the Class Members.

       379.     Plaintiff’s Assignor and the Class Members have paid money for health care costs

associated with prescription opioids for chronic pain. Plaintiff’s Assignor and the Class Members

have also paid significant sums of money treating those covered by its health insurance for other

opioid-related health costs.

       380.     But for these unfair methods of competition and unfair and/or deceptive acts or

practices in the conduct of trade or commerce, Plaintiff’s Assignor and the Class Members would

not have incurred the costs related to the epidemic caused by McKinsey, as fully described above.

       381.     McKinsey is liable to Plaintiff and the Class Members for treble damages or $100,




                                                  88
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 89 of 95




whichever is greater, attorneys’ fees, and court costs. Plaintiff and the Class Members are entitled

to an award of punitive damages because McKinsey’s conduct was malicious, wanton, willful,

oppressive, or exhibited a reckless indifference to the rights of others.

          South Dakota Deceptive Trade Practices and Consumer Protection Law
                         S.D. Codified Laws §§ 37-24-1, et seq.

       382.     The South Dakota Deceptive Trade Practices and Consumer Protection Law

(“South Dakota DTPCPL”) broadly prohibits, among other things, knowingly acting, using, or

employing any deceptive act or practice, fraud, false pretense, false promises, or misrepresentation

or to conceal, suppress, or omit any material fact in connection with the sale or advertisement of

any merchandise, regardless of whether any person has in fact been misled, deceived, or damaged

thereby. S.D. Codified Laws § 37-24-6.

       383.     As detailed above, in the course of their business, McKinsey engaged in unfair,

unconscionable and deceptive acts or practices in violation of the above-noted provisions of the

South Dakota DTPCPL by misleading the public, including Plaintiff’s Assignors and the Class,

regarding the purported benefits and risks of opioids.

       384.     McKinsey’s conduct alleged in this Complaint occurred throughout the United

States, including in the State of South Dakota.

       385.     McKinsey owed and continues to owe Plaintiff’s Assignors and Class Members a

duty to refrain from the above-described unfair and deceptive practices.

       386.     McKinsey knew or should have known that its conduct was in violation of the South

Dakota DTPCPL.

       387.     McKinsey, at all times relevant to this Complaint, directly and/or through its

creation and implementation, together with the Opioid Manufacturers, of the Opioid

Manufacturers’ marketing strategy, violated the South Dakota DTPCPL by making unfair and/or



                                                  89
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 90 of 95




deceptive representations about the use of opioids to treat chronic and non-cancer pain. McKinsey,

directly and/or through its creation and implementation, together with the Opioid Manufacturers,

of the Opioid Manufacturers’ marketing strategy, also omitted or concealed material facts and

failed to correct prior misrepresentations and omissions about the purported benefits and risks of

opioids. In addition, McKinsey’s silence regarding the full risks of opioid use constituted deceptive

conduct prohibited by the South Dakota DTPCPL.

       388.     Plaintiff’s    Assignor   and   the    Class     Members     relied     on   McKinsey’s

misrepresentations regarding the benefits and risks of opioids.

       389.     McKinsey’s       unfair   and   deceptive      acts   or   practices,   omissions   and

misrepresentations were material to Plaintiff’s Assignor and the Class Members and were likely

to and did, in fact, deceive regulators and reasonable consumers, including the Plaintiff’s Assignor

and the Class Members.

       390.     Plaintiff’s Assignor and the Class Members have paid money for health care costs

associated with prescription opioids for chronic pain. Plaintiff’s Assignor and the Class Members

have also paid significant sums of money treating those covered by its health insurance for other

opioid-related health costs.

       391.     But for these unfair methods of competition and unfair and/or deceptive acts or

practices in the conduct of trade or commerce, Plaintiff’s Assignor and the Class Members would

not have incurred the costs related to the epidemic caused by McKinsey, as fully described above.

       392.     McKinsey is liable to Plaintiff and the Class Members for actual damages and any

other just and proper available relief under the South Dakota DTPCPL.

                                  Vermont Consumer Fraud Act
                                 Vt. Stat. Ann. tit 9, §§ 2451, et seq.

       393.     The Vermont Consumer Fraud Act (“Vermont CFA”) broadly prohibits unfair



                                                  90
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 91 of 95




methods of competition and unfair and deceptive acts or practices. Vt. Stat. Ann. tit 9, § 2453.

       394.     As detailed above, in the course of their business, McKinsey engaged in unfair,

unconscionable and deceptive acts or practices in violation of the above-noted provisions of the

Vermont CFA by misleading the public, including Plaintiff’s Assignors and the Class, regarding

the purported benefits and risks of opioids.

       395.     McKinsey’s conduct alleged in this Complaint occurred throughout the United

States, including in the State of Vermont.

       396.     McKinsey owed and continues to owe Plaintiff’s Assignors and Class Members a

duty to refrain from the above-described unfair and deceptive practices.

       397.     McKinsey knew or should have known that its conduct was in violation of the

Vermont CFA.

       398.     McKinsey, at all times relevant to this Complaint, directly and/or through its

creation and implementation, together with the Opioid Manufacturers, of the Opioid

Manufacturers’ marketing strategy, violated the Vermont CFA by making unfair and/or deceptive

representations about the use of opioids to treat chronic and non-cancer pain. McKinsey, directly

and/or through its creation and implementation, together with the Opioid Manufacturers, of the

Opioid Manufacturers’ marketing strategy, also omitted or concealed material facts and failed to

correct prior misrepresentations and omissions about the purported benefits and risks of opioids.

In addition, McKinsey’s silence regarding the full risks of opioid use constituted deceptive conduct

prohibited by the Vermont CFA.

       399.     McKinsey’s    unfair   and     deceptive   acts   or   practices,   omissions   and

misrepresentations were material to Plaintiff’s Assignor and the Class Members and were likely

to and did, in fact, deceive regulators and reasonable consumers, including the Plaintiff’s Assignor




                                                 91
                 Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 92 of 95




and the Class Members.

          400.     Plaintiff’s Assignor and the Class Members have paid money for health care costs

associated with prescription opioids for chronic pain. Plaintiff’s Assignor and the Class Members

have also paid significant sums of money treating those covered by its health insurance for other

opioid-related health costs.

          401.     But for these unfair methods of competition and unfair and/or deceptive acts or

practices in the conduct of trade or commerce, Plaintiff’s Assignor and the Class Members would

not have incurred the costs related to the epidemic caused by McKinsey, as fully described above.

          402.     Because McKinsey’s unfair and deceptive practices caused actual harm to

Plaintiff’s Assignor and the Class Members, Plaintiff, on behalf of itself and the Class Members

seeks recovery of actual damages, treble damages, reasonable attorneys’ fees and costs, and all

other proper and just relief available under the Vermont CFA.

                                              COUNT IV
                                             NEGLIGENCE

          403.     Plaintiff incorporates by reference paragraphs 1 through 402 as if fully set forth

herein.

          404.     Plaintiff brings this Count on behalf of itself and the Class.

          405.     McKinsey, in its work with the Opioid Manufacturers, owed a duty of care to

Plaintiff’s Assignor and the Class Members, including but not limited to taking reasonable steps

not to encourage the over-marketing and over-prescribing of a controlled substance known at the

time to be addictive and known at the time to be a threat to public health.

          406.     In violation of this duty, for years McKinsey devised, and assisted the Opioid

Manufacturers with implementing sales and marketing campaigns that would dramatically

increase the amount of opioids prescribed and distributed throughout the United States. In the



                                                     92
                 Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 93 of 95




process, McKinsey continually devised misleading claims regarding opioids as part of their efforts

to get health care providers to write more opioid prescriptions, which in turn caused third-party

payers, such as Plaintiff’s Assignor and the Class Members to pay for these opioid prescriptions

and the resulting opioid addiction related treatment.

          407.     As a direct and proximate result if McKinsey’s negligent conduct, Plaintiff’s

Assignor and the Class Members, suffered and will continue to suffer harm, and are entitled to

damages in an amount to be determined at trial.

                                         COUNT V
                               NEGLIGENT MISREPRESENTATION

          408.     Plaintiff incorporates by reference paragraphs 1 through 407 as if fully set forth

herein.

          409.     Plaintiff brings this Count on behalf of itself and the Class.

          410.     McKinsey had a duty to exercise reasonable care in the distribution of opioids.

          411.     McKinsey, in the course of its business with the Opioid Manufacturers, failed to

exercise reasonable care or competence when obtaining and communicating false information

regarding the Opioid Manufacturer’s opioids that McKinsey knew would be used for the guidance

of others in their business transactions, including third-party payers, such as Plaintiff’s Assignor

and the Class Members, who pay for their enrollees’ opioid prescriptions and opioid addiction

treatment.

          412.     Plaintiff’s Assignor and the Class Members are among a limited group of entities

to whom McKinsey knew the Opioid Manufacturers intended to supply the false information

regarding opioids.

          413.     McKinsey knew that the false information was material to the third-party payers’

decisions to pay or reimburse for their enrollees’ opioid prescriptions. McKinsey intended that



                                                     93
              Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 94 of 95




such statements be relied upon to encourage opioid prescriptions.

       414.     As a direct and proximate result if McKinsey’s negligent conduct, Plaintiff’s

Assignor and the Class Members, suffered and will continue to suffer harm, and are entitled to

damages in an amount to be determined at trial.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class Members, respectfully

requests the following relief:

       a.       A finding that this action satisfies the prerequisites for maintenance of a class action

under Federal Rule of Civil Procedure 23(a) and (b)(3), and an order certifying the Class (and as

appropriate, Subclasses);

       b.       Designation of Plaintiff as representative for the Class and Plaintiff’s counsel as

Class Counsel; and

       c.       Enter judgments against McKinsey and in favor of Plaintiff for violations of the

federal and common laws and legal standards invoked in this Complaint;

       d.       Order McKinsey to pay pre-judgment and post-judgment interest as provided for

by law or allowed in equity;

       e.       Award Plaintiff the full measure of available damages in an amount to be

determined at trial;

       f.       Award Plaintiff exemplary, treble, and punitive damages sufficient to punish and

deter McKinsey and others from future deceptive and unlawful marketing practices;

       g.       Award Plaintiff its costs of suit, including reasonable attorneys’ fees as provided

by law, including under RICO, and the common fund doctrine;

       h.       Award such further and additional relief as the case may require and the Court may




                                                  94
           Case 1:21-cv-10553 Document 1 Filed 03/31/21 Page 95 of 95




deem just and proper under the circumstances.

                                         JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38, Plaintiff demands a trial by jury on all issues so triable.

Dated: March 31, 2021                         Respectfully submitted,


                                              By: /s/ Adam Rivera
                                              Adam Rivera (BBO # 693885)
                                              MSP RECOVERY LAW FIRM
                                              2701 S. Le Jeune Rd, 10th Floor
                                              Coral Gables, Florida 33134
                                              Telephone: (305) 614-2222
                                              arivera@msprecoverylawfirm.com
                                              serve@msprecoverylawfirm.com
                                              Robert Strongarone (to be admitted pro hac vice)
                                              rstrongarone@msprecoverylawfirm.com

                                              Christopher L. Coffin (to be admitted pro hac vice)
                                              Tracy L. Turner (to be admitted pro hac vice)
                                              Anna K. Higgins (to be admitted pro hac vice)
                                              PENDLEY, BAUDIN & COFFIN, LLP
                                              2225 Energy Center
                                              1100 Poydras St.
                                              New Orleans, LA 70163
                                              Telephone: (504) 355-0086
                                              ccoffin@pbclawfirm.com
                                              tturner@pbclawfirm.com
                                              ahiggins@pbclawfirm.com




                                                 95
